Exhibit 10.2

AMENDED AND RESTATED CATHAY BANK

EMPLOYEE STOCK OWNERSHIP PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I NAME, DEFINITIONS & FUNDING POLICY

   1

Section 1.1: Full Name

   1

Section 1.2: Definitions

   1

Section 1.3: Other Definitions

   11

Section 1.4: Funding Policy

   12

ARTICLE II PARTICIPATION

   12

Section 2.1: Eligibility Requirements

   12

Section 2.2: Application For Participation And Beneficiary Designation

   12

Section 2.3: Participation

   13

Section 2.4: Break In Service Rules For Eligibility Purposes

   13

ARTICLE III CONTRIBUTIONS

   14

Section 3.1: Company Contributions

   14

Section 3.2: Payment Of Contributions To The Trustee

   14

Section 3.3: Participant Contributions

   14

Section 3.4: No Requirement For Profits

   14

ARTICLE IV ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

   14

Section 4.1: Stock Account

   14

Section 4.2: Cash Account

   15

Section 4.3: Unallocated Stock Account

   15

Section 4.4: Allocation Of Gains And Losses

   15

Section 4.5: Allocation Of Company Contributions

   15

Section 4.6: Allocation Of Cash Dividends On Stock

   16

Section 4.7: Allocation Of Stock Dividends

   16

Section 4.8: Release And Allocation Of Leveraged Stock

   16

Section 4.9: Notice Of Allocations

   17

Section 4.10: Miscellaneous Allocation Rules

   18

Section 4.11: Valuation Of Stock

   19

Section 4.12: Accounts In General

   19

Section 4.13: Limitation On Annual Additions

   19

ARTICLE V VESTING

   22

Section 5.1: Vesting In Accounts

   22

ARTICLE VI DISTRIBUTION OF BENEFITS

   23

Section 6.1: Distribution Of Benefits

   23

Section 6.2: Methods Of Distribution

   23

Section 6.3: Timing Of Distributions

   25

Section 6.4: Postponed Retirement

   27

 

-i-



--------------------------------------------------------------------------------

Section 6.5: Distributions Due Missing Persons

   27

Section 6.6: Transfers To Another Qualified Plan

   28

ARTICLE VII SALE OF STOCK

   29

Section 7.1: Option To Sell Shares Of Stock

   29

Section 7.2: Right Of First Refusal

   30

ARTICLE VIII TOP-HEAVY PLAN LIMITATIONS

   31

Section 8.1: Application Of Top-Heavy Rules

   31

Section 8.2: Definitions

   31

Section 8.3: 60% Test - Special Rules

   34

Section 8.4: Minimum Vesting Requirement

   36

Section 8.5: Minimum Contribution Requirement

   36

ARTICLE IX INVESTMENTS

   37

Section 9.1: Investment Of Company Contributions

   37

Section 9.2: Leveraged Stock Authorized

   37

Section 9.3: Certain Nonterminable Provisions

   40

Section 9.4: Diversification Of Stock

   40

Section 9.5: Voting Of Stock

   41

ARTICLE X THE COMMITTEE

   42

Section 10.1: Members

   42

Section 10.2: Committee Action

   42

Section 10.3: Rights And Duties

   43

Section 10.4: Information

   44

Section 10.5: Compensation, Indemnity And Liability

   45

Section 10.6: Administrative Expenses Of The Plan

   45

ARTICLE XI AMENDMENT AND TERMINATION

   45

Section 11.1: Amendments

   45

Section 11.2: Discontinuance Of Plan

   46

Section 11.3: Failure To Contribute

   47

ARTICLE XII CLAIMS PROCEDURE

   47

Section 12.1: Presentation Of Claim

   47

Section 12.2: Notification Of Decision

   47

Section 12.3: Review Of A Denied Claim

   48

Section 12.4: Decision On Review

   49

ARTICLE XIII MISCELLANEOUS

   50

Section 13.1: Contributions Not Recoverable

   50

Section 13.2: Limitation On Participants’ Rights

   50

Section 13.3: Receipt Or Release

   51

Section 13.4: Nonassignability

   51

Section 13.5: Governing Law

   51

 

-ii-



--------------------------------------------------------------------------------

Section 13.6: Headings

   51

Section 13.7: Counterparts

   51

Section 13.8: Successors And Assigns

   52

Section 13.9: Gender And Number

   52

Section 13.10: Merger, Consolidation Or Transfer Of Plan Assets

   52

Section 13.11: Joinder Of Parties

   52

Section 13.12: The Trust

   52

Section 13.13: Participation By Affiliated Companies

   52

Section 13.14: Special Requirements For USERRA

   52

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CATHAY BANK

EMPLOYEE STOCK OWNERSHIP PLAN

CATHAY BANCORP, INC. has adopted the following complete amendment and
restatement of its employee stock ownership plan that evidences the plan portion
of an employee stock ownership plan and trust for the benefit of the qualified
employees of the Company. The terms of the Plan are as follows:

ARTICLE I

NAME, DEFINITIONS & FUNDING POLICY

Section 1.1: Full Name. This plan shall be known as the:

CATHAY BANK

EMPLOYEE STOCK OWNERSHIP PLAN

It is hereby designated as constituting a defined contribution plan intended to
qualify as a stock bonus plan under Code Section 401 and to constitute an
employee stock ownership plan as described in ERISA Section 407(d)(6)(A) and
Code Section 4975(e)(7). The Plan is designed to invest primarily in qualifying
employer securities as defined in Code Section 409(l). The Trust established in
connection with the Plan shall be known as the:

CATHAY BANK

EMPLOYEE STOCK OWNERSHIP TRUST

Section 1.2: Definitions. As used in this document and in the Trust, the
following words and phrases shall have the following meanings, unless a
different meaning is specified or clearly indicated by the context:

“Accounts” shall mean, collectively, the Stock Account and the Cash Account that
may be established under the Plan for a Participant. If both of such Accounts
are not established for a Participant, then, as to such a Participant,
“Accounts” shall mean the one of such Accounts that is established for such
Participant.

“Adjustment Factor” shall mean the cost of living adjustment factor prescribed
by the Secretary of the Treasury under Code Section 415(d) for years beginning
after December 31, 1987, as applied to such items and in such manner as the
Secretary of the Treasury shall provide.

 

-1-



--------------------------------------------------------------------------------

“Affiliated Company” shall mean:

(a) a member of a controlled group of corporations of which the Company is a
member;

(b) an unincorporated trade or business that is under common control with the
Company, as determined in accordance with Code Section 414(c) and the applicable
Regulations;

(c) a member of an affiliated service group of which the Company is a member, as
determined in accordance with Code Section 414(m) and the applicable
Regulations; or

(d) any other entity required to be aggregated with the Company pursuant to the
Regulations under Code Section 414(o).

For these purposes, a “controlled group of corporations” shall mean a controlled
group of corporations as defined in Code Section 1563(a), determined without
regard to Code Sections 1563(a)(4) and 1563(e)(3)(C).

“Anniversary Date” shall mean the last day of each Plan Year.

“Article” shall mean an Article of the Plan.

“Beneficiary” shall mean the person or persons, as the context requires, last
designated by a Participant to receive any benefit specified in the Plan that is
payable upon such Participant’s death. If there is no designated Beneficiary or
surviving Beneficiary, the Beneficiary shall be the Participant’s surviving
spouse; or, if none, the Participant’s surviving descendants (including adopted
persons), who shall take on the principle of representation; or, if none, the
Participant’s estate; or, if there is no legal representative appointed to
represent the Participant’s estate and if the Participant’s vested interest does
not exceed $2,000, a person (or the persons) selected by the Committee who is
related to the Participant by blood, adoption or marriage.

“Board of Directors” shall mean the Board of Directors of the Company.

“Break in Service” shall mean a computation period in which an Employee has
failed to complete more than 500 Hours of Service (unless due to an authorized,
unpaid leave of absence granted by the Company in a nondiscriminatory manner).
The computation period shall be, for eligibility and vesting purposes, the same
computation period used in determining an Employee’s Years of Service.

 

-2-



--------------------------------------------------------------------------------

Solely for purposes of determining whether a Break in Service has occurred in
any computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such individual but for such absence (or, in any
case in which such Hours of Service cannot be determined, eight Hours of Service
per work day of such absence). An absence from work for maternity or paternity
reasons means an absence (a) by reason of the pregnancy of the individual,
(b) by reason of a birth of a child of the individual, (c) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (d) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this provision shall in no event exceed 501 hours, and
they shall be credited (1) in the computation period in which the absence begins
if such crediting is necessary to prevent a Break in Service in that period, or
(2) in all other cases, in the following computation period.

“Cash Account” shall mean the Account maintained by the Committee for each
Participant that is to be credited with such Participant’s share of the Trust’s
assets (other than Stock) that are allocated to Participants.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and its
successors.

“Committee” shall mean the Committee appointed pursuant to ARTICLE X.

“Company” shall mean CATHAY BANCORP, INC.

“Compensation” shall mean a Participant’s Earnings during the Plan Year, plus,
for Plan Years beginning before January 1, 1998, any amount that is contributed
by the Company pursuant to a salary reduction agreement and that is not
includable in such Participant’s gross income under Code Sections 125,
402(e)(3), 402(h) or 403(b). In addition to other applicable limitations set
forth in the Plan, and despite any other provision of the Plan, the Compensation
of each Participant shall not exceed the Compensation Limitation (defined
below). The Compensation Limitation is $150,000, as adjusted for increases in
the cost of living in accordance with Code Section 401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to any period,
not exceeding 12 months, over which Compensation is determined beginning in such
calendar year. If such a determination period consists of fewer than 12 months,
the Compensation Limitation will be multiplied by a fraction, the numerator of
which is the number of months in such determination period, and the denominator
of which is 12. If Compensation for any prior determination period is taken into
account in determining a Participant’s benefits accruing in the current Plan
Year, the Compensation for such prior determination period is subject to the
Compensation Limitation in effect for such prior determination period.

 

-3-



--------------------------------------------------------------------------------

“Current Obligation” shall mean any obligation of the Trust arising from the
extension of credit to the Trust in connection with the purchase by the Trust of
Stock and that is either (a) payable in cash within one year from the date of
reference pursuant to the terms of the applicable credit agreement, or
(b) designated by the Committee as subject to current payment with Trust assets
available therefore pursuant to the terms of the Plan.

“Defined Benefit Plan” and “Defined Contribution Plan” shall have the same
meanings as given these terms under ERISA.

“Earnings” shall mean a Participant’s annual “compensation”, as that term is
defined in Code Section 415, that is actually paid or made available to the
Participant within the Plan Year. A Participant’s Earnings shall include such
Participant’s wages, salaries, fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the Company
or any Affiliated Company to the extent that the amounts are includable in gross
income under the Code (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, reimbursements, and
expense allowances). “Earnings” shall not include:

(a) Any contribution made by the Company to a plan of deferred compensation to
the extent that, before the application of the Code Section 415 limitations to
that plan, the contributions are not includable in the gross income of the
Participant for the taxable year in which contributed. In addition, the
Company’s contributions, if any, made on behalf of a Participant to a simplified
employee pension plan described in Code Section 408(k) are not considered
Earnings for the taxable year in which contributed to the extent such
contributions are deductible by the Participant under Code Section 219(b)(7).
Additionally, any distributions from a plan of deferred compensation are not
considered Earnings, regardless of whether such amounts are includable in the
gross income of the Participant when distributed. However, any amount received
by a Participant pursuant to an unfunded non-qualified plan may be considered
Earnings in the year such amounts are includable in the gross income of the
Participant.

(b) Any amount realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture.

 

-4-



--------------------------------------------------------------------------------

(c) Any amount realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

(d) Any other amount that receives special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Participant), or contributions made by the
Company (whether or not under a salary reduction agreement) towards the purchase
of an annuity contract described in Code Section 403(b) (whether or not the
contributions are excludable from the gross income of the Participant).

(e) Despite the foregoing, “Earnings” with respect to a Participant who is a
non-resident alien (within the meaning of Section 7701(b) of the Code) shall
mean wages within the meaning of Section 3401(a) of the Code, but determined
without regard to any rules that limit the remuneration included in wages based
on the nature or location of the employment or the services performed.

For Plan Years beginning after December 31, 1997, Earnings paid or made
available during any Plan Year shall include any elective deferral (as defined
in Code Section 402(g)(3)), and any amount that is contributed or deferred by
the Company at the election of the Participant and that is not includable in the
gross income of the Participant by reason of Code Section 125, 132(f)(4)
(effective for Plan Years beginning after December 31, 2000) or 457.

“Effective Date” shall mean, except as otherwise expressly provided, January 1,
1997.

“Eligibility Computation Period” for each Employee shall mean a 12 consecutive
month period beginning on such Employee’s Employment Commencement Date.

“Eligible Participant” shall mean, as of any Anniversary Date, (a) each
Participant who has completed at least 1,000 Hours of Service on such
Anniversary Date, and (b) each Participant who ceased to be an Employee during
the Plan Year ending with such Anniversary Date by reason of his or her
retirement on or after his or her Normal Retirement Date, death, or Total
Disability.

“Employee” shall mean every common law employee of the Company and any
Affiliated Company that has adopted the Plan with the permission of the Board of
Directors who is classified in the payroll records of the Company or any such
Affiliated Company as a salaried employee. The term “Employee” shall not include
any person who is (a) employed by or through a leasing, temporary, or similar
agency or company, or (b) classified by the Company as a leased employee (within
the meaning of Code Section 414(n)(2)) of the Company or any such Affiliated
Company.

 

-5-



--------------------------------------------------------------------------------

If any person described in the preceding sentence is determined to be a common
law employee of the Company by court decision or otherwise, such person shall
nonetheless continue to be treated as not being an Employee.

“Employer” shall mean, with respect to an Employee, the Company, any Predecessor
Employer, and any Affiliated Company.

“Employment Commencement Date” for each Employee shall mean the date such
Employee is first credited with an Hour of Service.

“Entry Date” shall mean the first day of the first month or the first day of the
seventh month (whichever applies) of each Plan Year.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and its successors.

“Fiduciary” shall mean a person who:

(a) exercises any discretionary authority, discretionary control, or
discretionary responsibility respecting the management or administration of the
Plan;

(b) exercises any authority or control respecting management or disposition of
the Plan’s assets; or

(c) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any asset of the Plan, or has any authority or
responsibility to do so.

“Financial Institution” shall mean a bank, trust company, or other financial
institution that is regulated by the United States or any State.

“Freely Tradable Stock” shall mean Stock that, at the time of reference, is
readily tradable on an established market.

“Hour of Service” shall mean:

(a) Each hour for which an Employee was paid by, or entitled to payment from, an
Employer. Hours under this SUBSECTION (a) shall be credited to an Employee for
the computation period or periods in which the services were performed.

 

-6-



--------------------------------------------------------------------------------

Generally, Hours of Service shall be determined from the Employer’s employment
records. Despite the foregoing, if an Employee’s Compensation is not determined
on the basis of certain amounts for each hour worked (such as salaried,
commission or piece-work employees) and if his or her hours are not required to
be counted and recorded by any federal law (such as the Fair Labor Standards
Act), such Employee’s Hours of Service need not be determined from employment
records. Instead, such Employee may be credited with 190 Hours of Service for
each month in which he or she would be credited with at least one Hour of
Service pursuant to this SUBSECTION (a);

(b) Each hour for which an Employee was paid by, or entitled to payment from, an
Employer on account of a period during which no services were performed
(irrespective of whether the employment relationship had terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service shall
be credited under this SUBSECTION (b) for any single continuous period (whether
or not such period occurs in a single computation period);

(c) Each hour for which back pay (irrespective of mitigation of damages) is
either awarded against, or agreed to by, an Employer. The same Hours of Service
shall not be credited under either SUBSECTION (a) or (b), whichever is
applicable, and under this SUBSECTION (c). Hours of Service under this
subsection (c) shall be credited for the computation period(s) to which the
award or agreement pertains, rather than the computation period in which the
award, agreement or payment is made; and

(d) Hours under SUBSECTIONS (a) through (c) above shall be calculated and
credited pursuant to Section 2530.200b-2 of the Department of Labor Regulations,
which is incorporated here by reference.

“Individual Medical Benefit Account” shall have the same meaning as is given
that term under Code Section 415(l)(2).

“Investment Manager” shall mean a person or entity who (that) is (a) registered
as an investment advisor under the Investment Adviser’s Act of 1940, (b) defined
as a bank under that Act, or (c) an insurance company qualified under the laws
of more than one state to manage, acquire and dispose of trust assets, and who
has acknowledged in writing that he (she or it) is a Fiduciary with respect to
the Plan.

“Leveraged Stock” shall mean any Stock that is acquired by the Trustee on an
installment contract from, or with the proceeds of a loan made or guaranteed by,
the Company or other disqualified person within the meaning of Code
Section 4975(e)(2).

 

-7-



--------------------------------------------------------------------------------

“Named Fiduciary” shall have the same meaning as under Section 402(a) of ERISA
and shall be determined as provided in SECTION 10.3.

“Net Profits” shall mean, with respect to any Plan Year, the Company’s net
income or profit for such Plan Year, as determined on the basis of the Company’s
books of account in accordance with generally accepted accounting principles,
before reduction for income taxes or contributions made by the Company to the
Plan.

“Non-allocation Period” shall mean, with respect to a transaction for which an
election under Code Section 1042(a) is made, the period beginning on the date of
the sale of the Stock and ending on the later of (a) the date that is ten years
after the date of the purchase of the Company Stock, or (b) the date of the Plan
allocation attributable to the final payment of acquisition indebtedness
incurred in connection with such sale.

“Normal Retirement Age” shall mean a Participant’s 65th birthday.

“Normal Retirement Date” shall mean the first day of the month that coincides
with or immediately follows a Participant’s Normal Retirement Age.

“Participant” shall mean any Employee who becomes eligible for participation in
accordance with the provisions of the Plan, and, unless the context indicates
otherwise, includes former Participants.

“Plan” shall mean this document and the plan created by this document
(including, unless the context indicates to the contrary, the Trust established
in connection with the Plan), as it may be amended from time to time.

“Plan Year” shall mean the 12-month period that ends on December 31. The Plan
Year shall be the “limitation year” for the Plan as defined in the Code.

“Predecessor Employer” shall mean any predecessor employer of an Employee that
maintained the Plan.

“Prohibited Allocation Group” shall mean all persons who, with respect to a
transaction for which an election under Code Section 1042(a) is made, are within
any one or more of the following categories:

(a) During the Non-allocation Period, the seller of the Stock.

 

-8-



--------------------------------------------------------------------------------

(b) During the Non-allocation Period, any person who is related to such seller
(within the meaning of Section 267(b) of the Code), except that it shall not
include any lineal descendant of such seller if 5% or less of the shares of
Stock (or other assets of the Plan in lieu thereof) attributable to such shares
is allocated to all such lineal descendants. If the allocation provisions of
ARTICLE IV would result in more than such 5% being so allocated, the Committee
may limit such allocation to such 5% so that such lineal descendants are not
included in the Prohibited Allocation Group.

(c) Any other person who owns (after the application of Section 318(a) of the
Code) more than 25% of (i) any class of outstanding stock of the Company or any
Affiliated Company, or (ii) the total value of any class of outstanding stock of
the Company or any Affiliated Company. For this purpose, such person shall be
deemed to own all Stock allocated to him or her in this or any other qualified
employee benefit plan. Such person shall be included in the Prohibited
Allocation Group if he or she meets such test either (i) at any time during the
one-year period ending on the date of purchase of the Company Stock by the
Trust, or (ii) on the date as of which such Stock is allocated to Participants.

“Qualified Holder” shall mean (a) any Participant or any Beneficiary(ies) or
personal representative of a deceased Participant who has received a
distribution of Stock from the Plan), (b) any other party to whom such Stock is
transferred by gift or by reason of death, and (c) any trustee of an individual
retirement account (as defined under Code Section 408) to which all or any
portion of such distributed Stock is transferred pursuant to a Rollover
Contribution.

“Regulations” shall mean the regulations issued under the Code or ERISA, or both
of them, as well as under any other legislation that applies to the Plan.

“Rollover Contribution” shall mean a qualified rollover contribution as defined
(before January 1, 1993) in Code Sections 402(a)(5), 402(a)(6), 402(a)(7),
403(a)(4), 408(d)(3) and 409(b)(3)(C), or (after December 31, 1992) in Code
Sections 402(c), 403(a)(4), and 408(d)(3), but shall not include a rollover
contribution that is attributable to contributions made on behalf of a Key
Employee in a Top-heavy Plan, unless such a rollover contribution is permissible
under the Code or applicable Regulations.

“Section” shall mean, when used in conjunction with some other reference (such
as the Code or ERISA), a section of such other reference. When not used in
conjunction with some other reference, Section shall refer to a section of the
Plan or Trust, as the context requires. References to a Section include future
amendments, and successors, to it.

 

-9-



--------------------------------------------------------------------------------

“Secretary” shall mean the Secretary or an Assistant Secretary of the Committee.

“Secretary of the Treasury” shall mean the Secretary of the Treasury, as defined
in Code Section 7701(a)(11).

“Signature Page” shall mean the page(s) at the end of the Plan entitled
“Signature Page.”

“Stock” shall mean common stock issued by the Company (or by a corporation that
is a member of the same controlled group of corporations) having a combination
of voting power and dividend rights equal to or in excess of:

(a) that class of common stock of the Company (or of any other such corporation)
having the greatest voting power, and

(b) that class of common stock of the Company (or of any other such corporation)
having the greatest dividend rights.

“Stock Account” shall mean the account maintained by the Committee for each
Participant that is to be credited which such Participant’s share of the Stock
held in the Trust that is allocated to Participants.

“Total Disability” or “Totally Disabled” shall each refer to a physical or
mental impairment that, in the Committee’s opinion, (a) is expected to be either
of indefinite duration or result in death, and (b) renders a Participant unable
to satisfactorily perform his or her duties for the Company or the duties of
such other position or job that the Company makes available to such Participant
and for which such Participant is qualified by reason of his or her training,
education or experience. The Committee’s opinion must be supported by the
opinion of a qualified physician designated or approved by the Committee.

“Trust” shall mean the trust established in connection with the Plan, as it may
be amended from time to time.

“Trustee” shall mean the person(s) or entity, or combination of them, serving
from time to time as the trustee(s) of the Trust.

“Unallocated Stock Account” shall mean the account maintained by the Committee
for the purpose of holding any Leveraged Stock (until such Stock is released and
allocated pursuant to the applicable provisions of the Plan).

 

-10-



--------------------------------------------------------------------------------

“Welfare Benefit Fund” shall have the same meaning as is given that term in Code
Section 419(e).

“Year of Service” shall mean a computation period in which an Employee has
completed at least 1,000 Hours of Service. The initial computation period shall
be an Employee’s Eligibility Computation Period, and shall thereafter be the 12
consecutive month period beginning on the annual anniversary date of such
Employee’s Employment Commencement Date.

“1% Owner” shall be determined in the same manner as a 5% Owner, defined below.

“5% Owner” shall mean a Participant who (a) owns more than 5% of the outstanding
stock (or owns stock possessing more than 5% of the total combined voting power
of all classes of stock) of the Company (or any Affiliated Company), if the
Company (or the Affiliated Company, whichever applies) is a corporation; or
(b) owns more than 5% of the capital or profit interest in the Company (or the
Affiliated Company, whichever applies), if the Company (or the Affiliated
Company, whichever applies) is not a corporation. A similar rule shall apply to
the determination of a “1% Owner.”

Section 1.3: Other Definitions. As used in this document and in the Trust, the
following words and phrases shall have the meanings set forth in the indicated
Sections, unless a different meaning is specified or clearly indicated by the
context:

 

Term

   Section

“Aggregate Account”

   8.2

“Aggregation Group”

   8.2

“Annual Addition”

   4.13

“Claimant”

   12.1

“Committee”

   10.1

“Defined Benefit Plan Fraction”

   4.13

“Defined Contribution Plan Fraction”

   4.13

“Determination Date”

   8.2

“Eligible Retirement Plan”

   6.6

“Eligible Rollover Distribution”

   6.6

“Key Employee”

   8.2

“Non-Key Employee”

   8.2

“Present Value of Accrued Benefit”

   8.2

“Qualified Election Period”

   9.4

“Qualified Participant”

   9.4

“Relevant Time”

   5.2

 

-11-



--------------------------------------------------------------------------------

“Top-heavy Group”

   8.2

“Top-heavy Plan”

   8.2

“Total Distribution”‘

   7.1

“Valuation Date”

   8.2

“USERRA”

   13.14

“1.0 Rule”

   4.13

Section 1.4.: Funding Policy. The Plan is to be funded primarily through the
Company’s contributions as provided for in the Plan. The Trust’s assets shall be
invested as provided for in the trust document in an effort to safely maximize
potential retirement benefits (consistent with the Plan’s designation as an
employee stock ownership plan), which shall be paid to Participants and
Beneficiaries as provided for in the Plan.

ARTICLE II

PARTICIPATION

Section 2.1: Eligibility Requirements.

(a) Each Employee shall become eligible to participate in the Plan on the Entry
Date coincident with or next following the date on which such Employee shall
have completed two Years of Service, provided that he or she is still an
Employee on such Entry Date.

(b) Despite any other provision of the Plan, any Participant who is included in
a unit of employees covered by a collective bargaining agreement wherein
retirement benefits were the subject of good faith bargaining (within the
meaning of Code Section 410(b)(3)(A)) shall for the Plan Year(s) of such
inclusion, cease to share in future contributions to the Plan, unless such
collective bargaining agreement expressly provides for participation in the
Plan; provided, however, that as to any benefits already earned, such
Participant shall remain a Participant, subject to all the terms of the Plan.

Section 2.2: Application For Participation And Beneficiary Designation.

(a) Each Employee who becomes eligible to participate in the Plan shall be given
an application for participation. That application shall (i) specify the
beginning date of such Employee’s participation, (ii) contain such Employee’s
acceptance of the benefits of the Plan and Trust and his or her agreement to be
bound by the terms of the Plan and Trust, and (iii) allow such Employee to
designate the Beneficiary whom he or she desires to receive benefits in the
event of his or her death. A Participant may, from time to time, change his or
her designated Beneficiary by filing a new written designation with the
Committee. The Company, the Trustee, and the Committee may rely upon the
designation of a Beneficiary that was last filed in accordance with the Plan.

 

-12-



--------------------------------------------------------------------------------

(b) Despite the provisions of SUBSECTION (a) above, a married Participant’s
Beneficiary shall in all events be such Participant’s surviving spouse, unless
such spouse consents to such Participant’s designation of a Beneficiary other
than such spouse. A spouse’s consent to such a designation must satisfy the
following requirements: (i) it must be in writing; (ii) it must acknowledge the
effect of the Participant’s designation of a Beneficiary other than the spouse;
and (iii) it must be witnessed by a designated Plan representative or a notary
public.

Section 2.3: Participation. The participation of a Participant in the Plan shall
begin as of his or her Entry Date and shall continue until the Participant’s
entire benefit has been distributed in accordance with the Plan’s terms. A
Participant (or his or her Beneficiary) may not receive any distribution of
benefits except as provided for in the Plan.

Section 2.4: Break In Service Rules For Eligibility Purposes.

(a) Except as otherwise provided in this Section, all Years of Service of an
Employee shall be counted in determining such Employee’s eligibility to
participate in the Plan.

(b) In the case of any Employee who has incurred a Break in Service, such
Employee’s Years of Service that were completed before such Break in Service
shall not be counted until he or she has completed a Year of Service after such
Break in Service.

(c) This subsection shall apply to any Participant who does not have any
nonforfeitable right to any accrued benefit that is attributable to the
Company’s contributions. Such a Participant’s Years of Service before any period
of consecutive Breaks in Service shall not be counted if the number of such
consecutive Breaks in Service within such period equals or exceeds the greater
of (i) five or (ii) the aggregate number of such Participant’s Years of Service
before such period. Such aggregate number of Years of Service shall not include
any Year of Service that is disregarded under the preceding sentence by reason
of such Participant’s prior Breaks in Service.

(d) In addition to the foregoing, in the case of any Employee who incurs a Break
in Service before satisfying the Plan’s eligibility requirements, such
Employee’s Years of Service that were completed before such Break in Service
shall not be counted. Further, a Participant who is re-employed shall
participate immediately upon the date of his or her re-employment.

 

-13-



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

Section 3.1: Company Contributions. The Company has previously made substantial
contributions to the Trust. Subject to the Plan’s other provisions, for each
Plan Year in which the Plan is in effect, the Company shall contribute to the
Trust, out of its current or accumulated Net Profits, such amount, if any, as
shall be determined by the Company. Despite the foregoing, the Company shall be
obligated to contribute such amount as shall be necessary to provide the Trust
with funds sufficient to pay any Current Obligation (including principal,
interest, and any acquisition charges) incurred for the purpose of acquiring
Stock. The Company’s contribution shall be paid in cash, Stock, or such other
assets as the Company may determine; provided, however, that the Company shall
contribute sufficient cash assets to the extent necessary to pay any Current
Obligation. Furthermore, despite the foregoing, the Company’s contributions are
conditioned upon their deductibility under the Code.

Section 3.2: Payment Of Contributions To The Trustee. All payments of the
Company’s contributions shall be made directly to the Trustee and may be made on
any date(s) selected by the Company. Despite the foregoing, the Company’s total
contribution for each Plan Year must be paid on or before the date on which the
Company’s federal income tax return is due, including any extensions of time
obtained for the filing of such return.

Section 3.3: Participant Contributions. A Participant may not make
nondeductible, voluntary contributions to the Plan. Similarly, a Participant may
not make a Rollover Contribution to the Plan or a trustee-to-trustee transfer
described in Code Section 401(a)(31).

Section 3.4: No Requirement For Profits. Despite any other provision of the
Plan, the Company may make all contributions to the Plan for any Plan Year
without regard to whether the Company has any Net Profits for the taxable year
or years ending with or within such Plan Year.

ARTICLE IV

ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

Section 4.1: Stock Account. The Committee shall open and maintain a Stock
Account in the name of each Participant, and it shall be credited or charged
with any Stock allocable to such Participant as set forth below.

 

-14-



--------------------------------------------------------------------------------

Section 4.2: Cash Account. The Committee shall open and maintain a Cash Account
in the name of each Participant, and it shall be credited or charged with any
amount allocable to such Participant (other than Stock) as set forth below.

Section 4.3: Unallocated Stock Account. At such time as any Leveraged Stock is
held in the Trust, the Committee shall open and maintain an Unallocated Stock
Account, and it shall be credited with any unallocated Leveraged Stock until
such Stock is released and allocated as set forth below.

Section 4.4: Allocation Of Gains And Losses. Subject to SECTION 4.5(a)(i) below,
as of each Anniversary Date (but before any allocation is made of the Company’s
contributions, if any, for the Plan Year ending on such Anniversary Date, if,
and to the extent, made prior to such date), the Committee shall credit any
income and investment gains (whether realized or unrealized) of the Trust other
than with respect to Stock, and shall charge any losses (whether realized or
unrealized) from such assets and unallocated expenses of the Trust, to the
Participants’ Cash Accounts in the same proportion that the balance in each such
Cash Account as of such Anniversary Date bears to the total balance in all Cash
Accounts as of such Anniversary Date. In determining the unrealized investment
gains and losses to be credited or charged as of each Anniversary Date pursuant
to this Section, the Trustee shall value the assets of the Trust at their fair
market value as of each such Anniversary Date.

Section 4.5: Allocation Of Company Contributions.

(a) Subject to the limitations contained elsewhere in the Plan, as of each
Anniversary Date, the Company’s contribution (if any) made on account of the
Plan Year ending on such Anniversary Date shall be allocated as follows:

(i) Any cash contribution shall be applied first to pay any Current Obligation
of the Trust (as it becomes due) incurred for the purpose of acquiring Stock,
and any excess remaining after such application (and any other asset contributed
that is not Stock) shall, at the election of the Committee, either (A) be used
to prepay any loan obligation of the Trust that arose in connection with the
Trust’s purchase of Stock, or (B) be allocated to the Cash Accounts of the
Eligible Participants in accordance with the allocation formula set forth in
SUBSECTION (b) below. Subject to SECTION 4.6 below, for the purpose of
determining the method of allocation of the excess, the Current Obligation shall
be deemed to have been paid first with cash dividends, and, if any portion of
the Current Obligation shall remain unpaid after the application of all the cash
dividends, the balance due shall be deemed paid with Company cash contributions
for the Plan Year.

 

-15-



--------------------------------------------------------------------------------

(ii) Any contribution of Stock shall be allocated to the Stock Accounts of the
Eligible Participants in accordance with the allocation formula set forth in
SUBSECTION (b) below.

(b) For purposes of this Article, any item to be allocated pursuant to the
formula set forth in this SUBSECTION (b) shall be allocated to the Cash
Accounts, or Stock Accounts, as the case may be, of the Eligible Participants in
the same ratio as each Eligible Participant’s number of Units bears to the total
number of Units of all such Eligible Participants. For purposes of this
SUBSECTION (b), each Eligible Participant shall be credited with one Unit for
each full $100 of Compensation and with one Unit for each Year of Service.

Section 4.6: Allocation Of Cash Dividends On Stock. Any cash dividends received
by the Trustee on account of the Stock shall, at the discretion of the
Committee, either (a) be used to make any payment on any installment contract or
loan used to acquire Leveraged Stock, or (b) be allocated to the Participants’
Cash Accounts and the Unallocated Stock Account in proportion to the shares of
Stock held in the Participants’ Stock Accounts and the Unallocated Stock
Account, respectively, as of the record date of such dividend. The Committee may
not elect to use method (a) above unless the Stock is allocated in a manner in
compliance with Code Section 404(k)(2)(B).

Section 4.7: Allocation Of Stock Dividends. Any Stock received by the Trustee as
a stock dividend (or stock split or as a result of a reorganization or other
recapitalization of the Company) shall be credited to the Participants’ Stock
Accounts and to the Unallocated Stock Account in proportion to the shares of
Stock held therein as of the record date of such dividend. Any cash received by
the Trustee in lieu of fractional shares in connection with such a stock
dividend shall be allocated as provided in SECTION 4.6(b) above.

Section 4.8: Release And Allocation Of Leveraged Stock.

(a) All Leveraged Stock acquired by the Trust shall be held in the Unallocated
Stock Account until released and allocated in accordance with the provisions of
this Section. As of each Anniversary Date, Leveraged Stock acquired in a
particular transaction shall be released from the Unallocated Stock Account as
follows:

(i) Subject to the requirements of Treasury Regulation
Section 54.4975-7(b)(8)(ii) and SUBSECTION (ii) below, for each Plan Year until
any loan or installment obligation that was incurred to purchase Leveraged Stock
(a “loan”) is fully repaid, the number of shares of Leveraged Stock released
from the Unallocated Stock Account shall equal the number of unreleased shares
immediately before such release for the then current Plan Year multiplied by a
fraction, the numerator of which is the amount of

 

-16-



--------------------------------------------------------------------------------

principal paid on such loan for such Plan Year and the denominator of which is
the sum of such numerator plus the principal to be paid on such loan for all
future years during the duration of the term of such loan (determined without
reference to any possible extensions of renewals thereof). Despite the
foregoing, in the event such loan shall be repaid with the proceeds of a
subsequent loan, such repayment shall not operate to release all such Leveraged
Stock but rather such release shall be effected pursuant to the foregoing
provisions of this Section on the basis of payments of principal on such
substitute loan.

(ii) To the extent that SUBSECTION (i) is not applicable by reason of Treasury
Regulation Section 54.4975-7(b)(8)(ii), or if the Committee irrevocably so
elects at the time of the first payment on any loan, then SUBSECTION (i) shall
be applied with respect to all payments on such loan by deeming all references
to “principal” therein to be references to “principal and interest.”

(b) The Committee shall specify, and advise the Trustee with respect to:

(i) the amount (if any) of the Company’s contribution that is to be applied
(together with the earnings thereon) to pay any Current Obligation, and

(ii) the amount (if any) of cash dividends held pursuant to SECTION 4.6 that is
to be applied to pay any Current Obligation.

(c) Subject to the last sentence of SECTION 4.6, as of each Anniversary Date,
the value of any Leveraged Stock released from the Unallocated Stock Account for
such Plan Year shall be allocated among the Eligible Participants in the same
proportion as such Participants would have received allocations pursuant to
SECTION 4.5, as if such released Stock had been contributed during such Plan
Year.

(d) It is intended that the preceding provisions shall be applied and construed
in a manner consistent with the requirements and provisions of Treasury
Regulation Section 54.4975-7(b)(8).

Section 4.9: Notice Of Allocations.

(a) After the close of each Plan Year, the Committee shall notify each
Participant as to the allocations made during the Plan Year pursuant to this
ARTICLE IV, which notice shall include the information set forth below.

(b) The balance in the Participant’s Cash Account and the number of shares held
in the Participant’s Stock Account as of the most recent Anniversary Date;

 

-17-



--------------------------------------------------------------------------------

(c) The amount of Company Contributions and Leveraged Stock (if any) allocated
to the Participant’s Accounts for that Plan Year;

(d) The adjustment to the Participant’s Accounts to reflect the Participant’s
share of undistributed dividends held at year end (if any) and the net income
(or loss) of the Trust for that Plan Year;

(e) The new balance in the Participant’s Cash Accounts and the number of shares
held in the Participant’s Stock Account, as of the Anniversary Date of that Plan
Year; and

(f) Such other information as may be required by the applicable Regulations.

Section 4.10: Miscellaneous Allocation Rules.

(a) Allocations of all assets other than Stock shall be made on the basis of,
and expressed in terms of, dollar value. Allocations of Stock shall be made on
the basis of the number of shares of Stock (including fractional shares).

(b) The Committee may establish accounting procedures for the purpose of making
the allocations, valuations and adjustments to Participants’ Accounts provided
for in this Article IV. From time to time, the Committee may modify such
accounting procedures for the purpose of achieving equitable, nondiscriminatory,
and administratively feasible allocations among the Accounts of Participants in
accordance with the general concepts of the Plan and the provisions of this
Article IV.

(c) Despite any other provision of the Plan, if shares of Stock are purchased by
the Trust in a transaction for which an election pursuant to Code
Section 1042(a) is made, none of such shares, nor any other assets of the Plan
in lieu thereof, shall accrue for the benefit of or be allocated, directly or
indirectly, under this Plan or any other qualified employee benefit plan of the
Company or any Affiliated Company, to the Accounts of any member of the
Prohibited Allocation Group. In the event that any member of the Prohibited
Allocation Group is a Participant in the Plan, (i) if there are no Company
contributions to be allocated as of an Anniversary Date other than shares of
Stock and/or other assets which are subject to this provision, such Participant
shall receive no allocation thereof, (ii) no portion of the Cash Account balance
of such Participant may be used to acquire shares of Stock and/or other assets
which are subject to this provision, and (iii) if there are Company
contributions to be allocated as of an Anniversary Date and such includes both
shares of Stock and/or other assets which are subject to this provision and
share and/or other assets which are not subject to this provision, the
allocation shall be made so that such Participant receives no allocation of
Stock or other assets whatsoever to the extent of the percentage of Compensation
received by the other Participants attributable to Stock and/or other assets
which are subject to this provision, provided that if there is additional Stock
and/or other assets to be allocated, then such additional allocations shall be
made to all Participants as otherwise provided in the Article IV. All
allocations of Stock and other assets shall in all respects comply with the
provisions of Section 409(n) of the Code and the Regulations thereunder, all of
which are incorporated herein by reference.

 

-18-



--------------------------------------------------------------------------------

Section 4.11: Valuation Of Stock.

(a) If, on any Anniversary Date or other valuation date required under the terms
of the Plan, Trust, or Regulation Section 54.4975-11(d)(5), the Stock is not
Freely Tradable Stock, the Company shall furnish the Committee with a
certificate of value setting forth the fair market value of the Stock as of such
date. Such valuation shall be made (i) in good faith and in accordance with
Regulation Section 54.4975-11(d)(5) and ERISA Section 3(18); and (ii) by an
independent appraiser who satisfies the requirements of the Regulations under
Code Section 170(a)(1). The Committee shall use such value for all purposes
under the Plan until a new certificate of value is furnished to the Committee,
or until the Stock becomes Freely Tradable Stock. If the Stock is Freely
Tradable Stock, the Committee shall use the market price of the Stock as its
value. This certificate of value shall be furnished to Qualified Holders of
Stock that has been distributed to a terminated Participant or a Beneficiary.

(b) Any Stock acquired by the Trust with cash shall be valued initially at the
purchase price paid by the Trust. All such initial valuations are subject to
revaluation as of any subsequent date of valuation that may apply pursuant to
the terms of this Plan and/or applicable law.

Section 4.12: Accounts In General.

(a) The credits made to a Participant’s Accounts shall not vest in such
Participant any right, title or interest in the Trust, except to the extent, at
the time or times, and upon the terms and conditions set forth in the Plan.
Neither the Company, the Trustee, nor the Committee, to any extent, warrant,
guarantee or represent that the value of any Participant’s Accounts at any time
will equal or exceed the amount previously allocated or contributed to such
Accounts.

(b) If at any time there shall be allocated to a Participant’s Stock Accounts
more than one class of Stock, the Committee shall direct the Trustee with
respect to whether sub-accounts for each such class of stock shall be
maintained, and if so, all references in this Plan to Stock Accounts shall
include and refer to all such sub-accounts.

Section 4.13: Limitation On Annual Additions.

(a) The following limitations shall apply to the allocations to each
Participant’s Accounts in any Plan Year:

 

-19-



--------------------------------------------------------------------------------

(i) As used in the Plan, a Participant’s “Annual Addition” shall mean the sum
for any Plan Year of:

(A) Such Participant’s share of the Company’s contributions; plus

(B) Such Participant’s share of any forfeiture; plus

(C) Such Participant’s allocable share of the Company’s contributions to any
Individual Medical Benefit Account; and plus

(D) With respect to any Participant who is a Key Employee, any amount derived
from the Company’s contributions paid or accrued after December 31, 1985 in
taxable years ending after such date, and that is attributable to
post-retirement medical benefits allocated to such Participant’s account under a
Welfare Benefit Fund maintained by the Company.

(ii) Despite the forgoing, if, for any Plan Year, (A) there is Leveraged Stock
and (B) no more than one-third of the Company’s contributions are allocated to
highly compensated employees (as defined in Code Section 414(q)), then the
Annual Addition of a Participant shall not include (A) his or her share of the
Company’s contributions for such Plan Year that are deductible under Code
Section 404(a)(9)(B), (B) his or her share of forfeitures of Stock acquired with
the proceeds of a loan or installment obligation described in Code
Section 404(a)(9)(A), or (c) Leveraged Stock that is released from the
Unallocated Stock Account in accordance with SECTION 4.8.

(iii) Any excess amount applied under SUBSECTION (c) below in a Plan Year to
reduce the Company’s contributions on behalf of any Participant shall be
considered to be an Annual Addition for such Participant for such Plan Year.

(iv) Subject to the adjustments set forth below, during any Plan Year the
maximum Annual Addition for any Participant shall in no event exceed the lesser
of:

(A) $30,000, as adjusted by the Adjustment Factor; or

(B) 25% of the Participant’s Earnings for such Plan Year.

(v) The earnings limitation referred to in SUBSECTION (a)(iv)(B) above shall not
apply to (A) any contribution for medical benefits (within the meaning of Code
Section 419A(f)(2)) after separation from service that is otherwise treated as
an Annual Addition, or (B) any amount otherwise treated as an Annual Addition
under Code Section 415(l)(1).

 

-20-



--------------------------------------------------------------------------------

(b) For Plan Years beginning before January 1, 2000, the following additional
limitations shall apply to any Participant when such Participant, in addition to
his or her participation in the Plan (and any Welfare Benefit Fund), is also a
participant in a Defined Benefit Plan maintained by the Company or an Affiliated
Company:

(i) The amount of (A) the Annual Additions to such Participant’s account(s) or
(B) such Participant’s normal retirement benefit in any such plan(s) shall be
reduced by each such plan’s committee to the extent necessary to prevent the sum
of the Defined Benefit Plan Fraction (defined below) and the Defined
Contribution Plan Fraction (defined below) for any such year from exceeding 1.0
(the “1.0 Rule”) (benefits under Welfare Benefit Funds shall be reduced first,
then benefits under profit sharing plans, then benefits under other Defined
Contribution Plans, and, finally, benefits under Defined Benefit Plans).

(ii) For the purpose of applying the 1.0 Rule, the Defined Benefit Plan Fraction
and the Defined Contribution Plan Fraction shall be applied in a manner
consistent with the provisions of Code Section 415 and the Regulations under it.

(iii) As used above, “Defined Benefit Plan Fraction” shall mean a fraction, the
numerator of which is the Participant’s projected annual benefit under the
Defined Benefit Plan (determined as of the end of the plan year for such plan),
and the denominator of which is the lesser of:

(A) 1.25 multiplied by the dollar limitation in effect for such plan year
(determined under Code Section 415(b)(1)(A)); or

(B) 1.4 multiplied by 100% of such Participant’s average Earnings for his or her
highest three consecutive years, including such plan year (determined under Code
Section 415(b)(1)(B)).

(iv) As used above, “Defined Contribution Plan Fraction” shall mean a fraction,
the numerator of which is the sum of the annual additions to the Participant’s
account(s) as of the end of the Plan Year, and the denominator of which is the
sum of the lesser of the following amounts determined for such Plan Year and for
each of such Participant’s prior years of service with the Company:

(A) 1.25 multiplied by the dollar limitation in effect for such Plan Year
(determined under Code Section 415(c)(1)(A), but without regard to Code
Section 415(c)(6)); or

 

-21-



--------------------------------------------------------------------------------

(B) 1.4 multiplied by 25% of such Participant’s Earnings for such Plan Year
(determined under Code Section 415(c)(1)(B), or Code Section 415(c)(7), if
applicable).

(c) If, for any Plan Year, it is necessary to limit the Annual Addition of any
Participant pursuant to SUBSECTIONS (a) or (b) above, the following
reallocations shall be made:

(i) First, the amount of such Participant’s nondeductible, voluntary
contributions for that Plan Year that are included in his or her Annual Addition
shall be refunded to him or her;

(ii) Second, the amount of the Company’s contributions, inclusive of
forfeitures, that is allocable to such Participant and that cause such
Participant’s Annual Addition to exceed the applicable limitation shall,
instead, be allocated to all other Participants who are not subject to this
limitation, in proportion to their Compensation for such Plan Year; and

(iii) Third, if the amount of the Company’s contributions, inclusive of
forfeitures, is so great as to cause all Participants for such Plan Year to be
subject to the limitations of this Section, then the excess of the Company’s
contributions that cannot be allocated for such Plan Year shall be held
unallocated in a suspense account and applied against and reduce the Company’s
future contributions.

(d) If a suspense account is in existence at any time during a Plan Year
pursuant to SUBSECTION (c)(iii) above, it shall not participate in the Trust’s
income, gains and losses.

(e) The limitations of this Section with respect to any Participant who, at any
time, has been a participant in any other Defined Contribution Plan (whether or
not terminated) or in more than one Defined Benefit Plan (whether or not
terminated) maintained by the Company or by an Affiliated Company shall apply as
if all such Defined Contribution Plans or all such Defined Benefit Plans in
which the Participant has been a participant were one plan.

ARTICLE V

VESTING

Section 5.1: Vesting In Accounts. Each Participant shall at all times be 100%
vested in his or her Accounts.

 

-22-



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF BENEFITS

Section 6.1: Distribution Of Benefits.

(a) Benefits become distributable to a Participant or to the Beneficiary of a
deceased Participant upon the first to occur of (i) the Anniversary Date that
coincides with or first follows such Participant’s Normal Retirement Date, Total
Disability, or death, or (ii) the third Anniversary Date that follows the date a
Participant ceases to be an Employee prior to his or her Normal Retirement Date
for a reason other than Total Disability or death. Such benefits shall be the
vested amounts credited to his or her Accounts as of the Anniversary Date that
coincides with or immediately precedes the first distribution of his or her
benefits, adjusted as of such Anniversary Date if required by ARTICLE IV.
However, a Participant (or the Beneficiary of a deceased Participant) must make
a claim for such Participant’s benefits prior to any distribution. Despite the
foregoing, the Committee, in its sole discretion, may waive the claim
requirement if such Participant or Beneficiary is unable to submit a claim.

(b) Despite the foregoing provisions, the Committee may, in its sole discretion,
elect to pay a Participant who ceases to be an Employee prior to his or her
Normal Retirement Date for a reason other than his or her death or Total
Disability an immediate lump sum distribution of the amount specified in
SUBSECTION (a) above. The Participant’s consent to such a distribution is
required if the portion of such distribution representing the vested portion in
his or her Accounts is (or ever has been) in excess of $3,500 (or $5,000, for
Plan Years beginning after August 5, 1997).

Section 6.2: Methods Of Distribution.

(a) When a Participant’s benefits become distributable, the Committee shall with
reasonable promptness direct the Trustee to distribute such Participant’s
benefit as follows:

(i) If a Participant’s benefits become distributable by reason of his or her
death, the benefit shall be distributed to such deceased Participant’s
Beneficiary as an immediate lump sum.

(ii) If a Participant’s benefits become distributable for a reason other than
his or her death, the benefit shall be distributed with such Participant’s
consent as an immediate lump sum or in installments as set forth below.

(A) The Participant may elect, by completing an appropriate form furnished by
the Committee, that his or her benefits be distributed as follows:

 

-23-



--------------------------------------------------------------------------------

(1) The Participant may elect that his or her benefits be distributed in up to
five equal or nearly equal annual installments, paid monthly, quarterly, or
annually.

(2) If the fair market value of a Participant’s Stock Account exceeds $500,000
multiplied by the Adjustment Factor as of the date distribution is required to
begin under SECTION 6.3 below, the Participant may elect that his or her
benefits be distributed in substantially equal annual payments over a period of
five years plus an additional one year (up to an additional five years) for each
$100,000 increment (or fraction of such increment) by which the value of the
Participant’s Stock Account exceeds $500,000.

(3) In addition, the Participant may elect that his or her benefits shall be
paid in equal or nearly equal monthly, quarterly, semi-annual, or annual
installments over a period not exceeding the life expectancy of the Participant,
or the joint life and last survivor expectancy of the Participant and his or her
Beneficiary. The expected return multiples of Section 1.72-9 of the Regulations
under the Code shall be used to determine such life expectancy.

(B) Despite the foregoing, if the vested amount credited to such Participant’s
Accounts is not (nor ever has been) in excess of $3,500 (or $5,000, for Plan
Years beginning after August 5, 1997), the Committee may direct the Trustee to
distribute such benefit as an immediate lump sum, without such Participant’s
consent.

(iii) If a Participant’s benefits become distributable for a reason other than
his or her death, and if such Participant dies before his or her entire benefits
have been distributed, his or her Beneficiary shall receive a death benefit
equal to the balance of the remaining installments (if any) or deferred lump sum
(if any) due such deceased Participant.

(iv) Despite any other provision of the Plan, the benefits in the Participant’s
Stock Account shall be distributed in the form of Stock.

(v) Despite the foregoing provisions, the Committee may at any time, with the
consent of a Participant or his or her Beneficiary, direct the Trustee to
accelerate any installment payment to such Participant or Beneficiary or to
reduce the period over which future installments are to be made, in which latter
event the Trustee shall adjust the amount of such installments accordingly. In
addition, a Participant may at any time withdraw any or all of his or her
undistributed benefit, and a Participant’s Beneficiary shall, unless such
Participant provided otherwise, have a similar withdrawal right. If less than
all of the undistributed benefit is withdrawn, the remaining installment
payments shall be adjusted accordingly.

 

-24-



--------------------------------------------------------------------------------

(vi) Notwithstanding any other provision in this Section, if a distribution of a
Participant’s benefit consists of more than one class of Leveraged Stock, the
Participant must receive substantially the same proportion of each such class.

(b) The complete distribution of a Participant’s benefit as provided for above
shall constitute full payment and satisfaction of any obligation of the Company,
the Trustee or the Committee to such Participant or to the Beneficiary of a
deceased Participant.

(c) If a distribution is one to which Code Sections 401(a)(11) and 417 do not
apply, such distribution may commence fewer than 30 days after the notice
required under Section 1.411(a)-11(c) of the Regulations under the Code is
given, provided that:

(i) the Committee clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

(ii) the Participant, after receiving the notice, affirmatively elects a
distribution.

Section 6.3: Timing Of Distributions.

(a) The following provisions shall govern the timing of the distribution of a
Participant’s benefit.

(b) If a Participant’s benefits become distributable because of his or her death
or Total Disability, such benefits shall begin to be distributed as soon as is
administratively practical following the Committee’s receipt of written proof of
such Participant’s death or Total Disability. If a Participant’s benefits become
distributable for a reason other than his or her death or Total Disability, such
Participant’s benefits shall begin to be distributed as soon as is
administratively practical after the date on which such Participant’s benefits
became distributable. Despite the foregoing, and subject to SUBSECTIONS (c) and
(d) below, a Participant’s benefit must begin to be distributed no later than 60
days after the latest of the close of the Plan Year in which:

(i) the Participant attained age 65 (or Normal Retirement Age, if earlier);

(ii) occurred the tenth anniversary of the year in which the Participant began
participation in the Plan; or

 

-25-



--------------------------------------------------------------------------------

(iii) the Participant ceased to be an Employee. Despite the foregoing, a
Participant may elect a later date on which the distribution of his or her
benefit is to begin, in a manner consistent with the applicable Regulations. Any
failure by a Participant (or, if he or she is married, such Participant’s spouse
in the event of such Participant’s death) to consent to an immediate
distribution of his or her benefit (provided that such benefit is otherwise then
immediately distributable pursuant to the foregoing provisions) shall be deemed
to be an election to defer distribution to the later of age 62 or such
Participant’s Normal Retirement Age.

(c) Despite any other provision of the Plan, one of the following provisions
shall apply:

(i) A Participant’s benefit shall be distributed to him or her not later than
April 1 of the calendar year following the later of (A) the calendar year in
which the Participant attains age 70  1/2, or (B) the calendar year in which the
Participant retires, if such Participant is not a 5% Owner with respect to the
Plan Year ending in the calendar year in which he or she attains age 70  1/2; or

(ii) Alternatively, distributions to a Participant must begin no later than the
date determined under SUBSECTION (c)(i) above and must be made, in accordance
with the applicable Regulations, over the life of the Participant or over the
lives of such Participant and his or her designated Beneficiary (or over a
period not extending beyond the life expectancy of the Participant or the life
expectancy of the Participant and his or her designated Beneficiary).

(d) If a Participant dies before his or her entire interest has been distributed
to him or her, the remaining portion of such Participant’s interest must be
distributed at least as rapidly as under the method of distribution being used
as of the date of the Participant’s death.

(e) If a Participant dies before distribution of his or her benefit has begun,
the entire benefit of such Participant must be distributed within five years
after his or her death.

(f) For purposes of SUBSECTION (e) above, any portion of a Participant’s benefit
that is payable to or for the benefit of his or her Beneficiary shall be treated
as distributed on the date on which such distribution begins if:

(i) such portion will be distributed in accordance with the applicable
Regulations over such Beneficiary’s life (or over a period not extending beyond
such Beneficiary’s life expectancy), and

(ii) such distribution must begin not later than the date that is one year after
the date of such Participant’s death (or such later date as the Secretary of the
Treasury may by Regulations prescribe). However, if such Beneficiary is the
Participant’s

 

-26-



--------------------------------------------------------------------------------

surviving spouse, then the date on which the distribution is required to begin
shall be not later than the date on which the Participant would have attained
age 70  1/2, and if such spouse dies before the distribution to him or her
begins, this subsection shall be applied as if such spouse were the Participant.

(g) For purposes of SUBSECTION (f) above, the life expectancy of a Participant
and his or her spouse (other than in the case of life annuity) may be
redetermined on an annual or less frequent basis, and under Regulations
prescribed by the Secretary of the Treasury, any amount paid to a child of a
Participant shall be treated as if it had been paid to such Participant’s
surviving spouse if such amount will become payable to such spouse upon such
child attaining majority (or any other designated event permitted under the
applicable Regulations).

(h) Despite the foregoing provisions, the Committee shall not permit any
Participant to receive his or her benefits under a method of distribution that
violates the Regulations under Code Section 401(a)(9), including the minimum
distribution incidental benefit requirements of proposed Regulation
1.401(a)(9)-2, or any successor or final Regulation.

(i) With respect to distributions under the Plan made for calendar years
beginning on or after January 1, 2001, the Plan will apply the minimum
distribution requirements of Section 401(a)(9) of the Code in accordance with
the regulations under Section 401(a)(9) that were proposed on January 17, 2001,
notwithstanding any provision of the Plan to the contrary. This amendment shall
continue in effect until the end of the last calendar year beginning before the
effective date of final regulations under Section 401(a)(9) or such other date
as may be specified in guidance published by the Internal Revenue Service.

Section 6.4: Postponed Retirement. If a Participant continues to be an Employee
beyond his or her Normal Retirement Date, his or her corresponding participation
in the Plan shall likewise continue. In such a case, to the extent permitted by
law and the applicable Regulations, the distribution of such Participant’s
benefits will be postponed until he or she actually ceases to be an Employee.
Such Participant’s benefits will become payable as of the first day of the month
next following his or her actually ceasing to be an Employee.

Section 6.5: Distributions Due Missing Persons. If the Trustee is unable to
distribute any benefit due to a missing Participant or Beneficiary, the Trustee
shall (a) so advise the Committee and (b) hold such benefit as a segregated part
of the Trust, in which event such benefit shall participate in the income, gains
and losses realized by such segregated Trust fund. The Committee shall then send
a written notice to such Participant or Beneficiary at his or her last known
address, as reflected in the Company’s or Committee’s records. If such
Participant or Beneficiary shall not have presented himself or herself to the
Company or to the Committee within three years of the date of such written
notice, any undistributed benefit (and

 

-27-



--------------------------------------------------------------------------------

any income, gains and losses realized by such segregated part) may be applied
against and reduce the Company’s future contributions to the Plan. Despite the
foregoing, if at any subsequent time a valid claim for any undistributed benefit
is presented to the Committee, such benefit that was so applied (and any income,
gains and losses realized by such segregated part) shall be paid directly by the
Company to such claimant.

Section 6.6: Transfers To Another Qualified Plan.

(a) If a Participant who is a distributee of any Eligible Rollover Distribution
(as defined below) elects to have such distribution paid directly to an Eligible
Retirement Plan and who specifies the Eligible Retirement Plan to which such
distribution is to be paid (in such form and at such time as the Committee may
prescribe), then such distribution shall be made in the form of a direct
trustee-to-trustee transfer to such Eligible Retirement Plan, provided that such
Eligible Retirement Plan accepts such a transfer. The foregoing sentence shall
apply only to the extent that such Eligible Rollover Distribution would be
includable in gross income if not transferred as provided in such sentence
(determined without regard to Code Sections 402(c) and 403(a)(4)).

(b) “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
any hardship distribution described in Code Section 401(k)(2)(B)(i)(IV) received
after December 31, 1998; and the portion of any distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities).

(c) “Eligible Retirement Plan” shall mean an individual retirement account
described in Section 408(a) of the Code, and individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, or a qualified trust described in Section 401(a) of
the Code, that accepts the distributee’s Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution to the surviving
spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity.

(d) A Participant’s (i) surviving spouse and (ii) spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code, are distributees with regard to the interest of the
surviving spouse, spouse, or former spouse and shall have the same rights as a
Participant to make a transfer in accordance with this SECTION 6.6 as to the
interest of the surviving spouse, spouse, or former spouse.

 

-28-



--------------------------------------------------------------------------------

ARTICLE VII

SALE OF STOCK

Section 7.1: Option To Sell Shares Of Stock.

(a) If a Qualified Holder receives a distribution consisting in whole or in part
of Stock that is not Freely Tradable Stock at the time of distribution, then
such distributed Stock shall be subject to a put option in the hands of the
Qualified Holder, according to the provisions set forth below.

(b) During the 60-day period following any distribution of such Stock, a
Qualified Holder shall have the right to require the Company to purchase all or
any portion of such distributed Stock held by such Qualified Holder. A Qualified
Holder shall exercise such right by giving written notice to the Company of the
number of shares of distributed Stock that the Qualified Holder intends to sell
to the Company. Such notice must be given within such 60-day period. The
purchase price to be paid for any such option Stock shall be its fair market
value determined as of the most recent valuation according to the valuation
rules specified in ARTICLE IV.

(c) If a Qualified Holder fails to exercise his or her put option right under
SUBSECTION (b), he or she shall have an additional right to exercise such option
in the first 60-day period of the next following Plan Year. If a Qualified
Holder fails to exercise his or her put option in this 60-day period, such
option right shall expire and the Qualified Holder shall have no further right
to require the Company to purchase such distributed Stock.

(d) In the application of SUBSECTION (b) and (c), the period during which a put
option is exercisable does not include any time when a distributee is unable to
exercise it because the party bound by the put option is prohibited from
honoring it by applicable federal or state law.

(e) In the event that a Qualified Holder shall exercise a put option under this
Section, then the Company shall pay the purchase price of such Stock as follows:

(i) If Stock is distributed to a Qualified Holder as part of a Total
Distribution, then the Company shall pay the purchase price of such Stock in
substantially equal installment payments made no less frequently than annually
for no more than five years. The first such payment shall be made within 30 days
after the date such put option is exercised. If the purchase price of the Stock
is paid under this installment method, then the Company shall, at a minimum,
(A) provide adequate security, and (B) state a reasonable rate of interest (at
least equal to the imputed compound rate in effect as of the Exercise Date
pursuant to the Regulations under Code Section 483 or 1274, whichever shall be
applicable) for the full unpaid balance of the option price.

 

-29-



--------------------------------------------------------------------------------

(ii) If Stock is distributed to a Qualified Holder other than as a Total
Distribution (i.e., on an installment basis), then the Company shall pay the
purchase price of such Stock within 30 days after the date the put option is
exercised.

(iii) “Total Distribution” shall mean a distribution to a Participant or a
Beneficiary, within one taxable year, of the Participant’s entire Account
balance to the credit of the Participant.

(f) The protections and rights provided in this Section are nonterminable and
continue to exist despite (i) the repayment of any loan, the proceeds of which
are used to purchase Leveraged Stock, and (ii) the cessation of the Plan’s
status as an employee stock ownership plan.

(g) The foregoing put options under SUBSECTIONS (b) and (c) shall be effective
solely against the Company and shall not obligate the Plan or the other Company
in any manner; provided, however, that with the Company’s consent, the Plan or
the other Company may elect to purchase any Stock that otherwise must be
purchased by the Company pursuant to a Qualified Holder’s exercise of any such
option.

(h) At the time of distribution of Stock that is not Freely Tradable Stock to a
Qualified Holder, the Company shall furnish to such Qualified Holder the most
recent certificate of value prepared by the Company with respect to such Stock.
In addition, the Company shall furnish to such Qualified Holder a copy of each
subsequent certificate of value until the put options provided for in this
Section with respect to such distributed Stock expire.

(i) Except as is expressly provided above with respect to any distributed Stock
that is not Freely Tradable Stock, no Participant shall have any put option
rights with respect to Stock distributed under this Plan, and neither the
Company nor this Plan shall have any obligation whatsoever to purchase any such
distributed Stock from any Participant or other Qualified Holder.

Section 7.2: Right Of First Refusal.

(a) In the event a Qualified Holder holds Stock that is not Freely Tradable
Stock, the Qualified Holder may not transfer, assign or otherwise dispose of any
Stock unless the Qualified Holder has given the Company and the Trustee of the
Trust the right of first refusal in accordance with the provisions set forth
below.

 

-30-



--------------------------------------------------------------------------------

(b) The Qualified Holder must give written notice to the Company that the
Qualified Holder has received an offer by a third party to purchase the Stock or
that the Qualified Holder desires to transfer the Stock by gift, bequest or
otherwise. The Company’s right of first refusal shall lapse seven days after the
Qualified Holder gives such notice to the Company.

(c) After the Company’s right of first refusal lapses, the Trustee of the Trust
shall have a right of first refusal, which will lapse seven days after the
Company’s right of first refusal lapses.

(d) If the Company and the Trustee do not exercise the right of first refusal
within the respective seven-day periods, then on the 30th day following the
expiration of the Trustee’s seven-day period to purchase the Stock, the
Qualified Holder may transfer the stock to a donee, or in the case of a sale, to
a bona fide purchaser in the same quantity, and at the same price and terms that
the Stock was offered to the Company and the Trustee.

(e) The selling price of the Stock and other terms under the right of first
refusal must not be less favorable to the Qualified Holder than the greater of
(i) the value of the security as determined under Regulation
Section 54.4975-11(d)(5), or (ii) if applicable, the purchase price and other
terms offered by a buyer (other than the Company or the Plan) making a good
faith offer to purchase the Stock.

(f) The Company may require that a Participant or Beneficiary entitled to a
distribution of Stock sign an appropriate stock transfer agreement (that
evidences the right of first refusal) prior to receiving a certificate for
Stock.

ARTICLE VIII

TOP-HEAVY PLAN LIMITATIONS

Section 8.1: Application Of Top-Heavy Rules. If the Plan is or becomes a
Top-heavy Plan, the limitations and requirements contained in this Article shall
apply and shall supersede any conflicting provision of the Plan.

Section 8.2: Definitions.

(a) Top-heavy Plan. A “Top-heavy Plan” shall mean, with respect to any plan
year, (i) any Defined Benefit Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Present Value of Accrued
Benefits under such plan for Key Employees exceeds 60% of the total Present
Value of Accrued Benefits under such plan for all participants in such plan; and
(ii) any Defined Contribution Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Aggregate Accounts of Key
Employees under the plan exceeds 60% of the total Aggregate Accounts of all
participants under such plan. Each plan of the Company required to be included
in an Aggregation Group shall be treated as a Top-heavy Plan if the Aggregation
Group is a Top-heavy Group.

 

-31-



--------------------------------------------------------------------------------

(b) Top-heavy Group. A “Top-heavy Group” shall mean any Aggregation Group if the
sum of (i) the total Present Value of Accrued Benefits for Key Employees under
all Defined Benefit Plans included in the Aggregation Group (determined as of
the Determination Date for each such plan), and (ii) the total of the Aggregate
Accounts of Key Employees under all Defined Contribution Plans included in the
Aggregation Group (determined as of the Determination Date for each such plan)
exceeds 60% of a similar sum determined for all participants in such plans. For
purposes of determining whether the plans in a Top-heavy Group exceed the
foregoing 60% test, the plans shall be aggregated by adding together the results
for each plan as of the Determination Dates for such plans that fall within the
same calendar year.

(c) Aggregation Group. An “Aggregation Group” shall mean each plan of the
Company or of an Affiliated Company in which a Key Employee is a participant,
and each plan of the Company or of an Affiliated Company that enables the
plan(s) containing a Key Employee to meet the antidiscrimination requirements of
Code Sections 401(a)(4) or 410, including terminating or terminated plans
maintained within the last five years ending on the Determination Date that
would, but for such termination, be part of the Aggregation Group. The Company
can elect to include in the Aggregation Group any plan not otherwise required to
be included, if such group, after such election, would continue to meet the
antidiscrimination requirements of Code Sections 401(a)(4) and 410; provided,
however, that any such plan will not be otherwise deemed a Top-heavy Plan by
reason of such election.

(d) Determination Date. With respect to any plan year, Determination Date shall
mean the last day of the preceding plan year or, in the case of the first plan
year of any plan, the last day of such plan year.

(e) Present Value of Accrued Benefit: A participant’s “Present Value of Accrued
Benefit” as of any Determination Date shall be calculated:

(i) as of the most recent valuation date (“Valuation Date”) which is within the
12-month period ending on such Determination Date;

(ii) for the first plan year, as if (A) the participant terminated service as of
the Determination Date, or (B) the participant terminated service as of the
Valuation Date, but taking into account the estimated Present Value of Accrued
Benefit as of the Determination Date;

(iii) for any other plan year, as if the participant terminated service as of
the Valuation Date; and

(iv) using the interest rate and mortality assumptions set forth in the Defined
Benefit Plan.

 

-32-



--------------------------------------------------------------------------------

(v) solely for the purposes of determining if the Plan, or any other plan
included in the Aggregation Group, is a Top-heavy Plan, the accrued benefit of a
Non-Key Employee shall be determined under (A) the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the Company
and all Affiliated Companies, or (B) if there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional accrual rate of Code Section 411(b)(1)(C).

For the foregoing purposes, the Valuation Date must be the same valuation date
used for computing the defined benefit plan minimum funding costs, regardless of
whether a valuation is performed that year.

(f) Aggregate Account: A participant’s “Aggregate Account” shall be determined
as follows:

(i) For Defined Contribution Plans not subject to the minimum funding
requirements of Code Section 412, a participant’s Aggregate Account as of any
Determination Date shall be the sum of:

(A) such participant’s account balance as of the most recent valuation date
(“Valuation Date”) occurring within the 12-month period ending on such
Determination Date; plus

(B) an adjustment for contributions due as of such Determination Date. Such
adjustment is generally the amount of any contributions actually made after the
Valuation Date but before the Determination Date. In the first plan year, such
adjustment shall also reflect any contributions actually made after the
Determination Date that are allocated as of a date in that first plan year.

(ii) For Defined Contribution Plans subject to the minimum funding requirements
of Code Section 412, a participant’s Aggregate Account as of any Determination
Date shall be the sum of:

(A) such participant’s account balance as of the most recent valuation date
(“Valuation Date”) occurring within the 12-month period ending on such
Determination Date, including contributions that would be allocated as of a date
not later than such Determination Date; plus

(B) an adjustment for contributions due as of such Determination Date. Such
adjustment shall reflect the amount of any contribution actually made (or due to
be made) after the Valuation Date but before the expiration of the extended
payment period described in Code Section 412(c)(10).

 

-33-



--------------------------------------------------------------------------------

(g) Key Employee. “Key Employee” shall mean any participant of any plan
maintained by the Company or an Affiliated Company who, at any time during the
plan year or any of the four preceding plan years, was:

(i) an officer of the Company or an Affiliated Company whose annual Compensation
exceeds 50% of the amount in effect under Code Section 415(b)(1)(A) for any such
plan year (provided, however, that no more than 50 employees (or, if lesser, the
greater of three employees or 10% of all employees) shall be treated as
officers; provided further, however, that if the total number of officers
exceeds this numerical limitation, only the highest compensated officers shall
be included);

(ii) one of the ten employees who (A) has annual Compensation for a plan year
greater than the dollar limitation in effect under Code Section 415(c)(1)(A) for
the calendar year in which such plan year ends, and (B) owns (or is considered
to own under Code Section 318) both more than a  1/2% interest and the largest
interests in the Company or an Affiliated Company;

(iii) 5% Owner of the Company or an Affiliated Company; or

(iv) 1% Owner of the Company or an Affiliated Company whose annual Compensation
exceed $150,000, or such other amount as may be allowed under Code
Section 416(i) and the applicable Regulations.

In making this determination of a 5% Owner and a 1% Owner for purposes of this
Section, (i) the Code Section 318(a)(2) corporate attribution rules, as modified
by Code Section 416(i)(1)(B)(iii), shall apply, and (ii) the business
aggregation rules of Code Section 414 shall not apply. For purposes of the
foregoing definition, (i) the beneficiary of a Key Employee shall be treated as
a Key Employee, and (ii) the beneficiary of a former Key Employee shall be
treated as a former Key Employee. Inherited benefits will retain the character
of the benefits of the Key Employee who performed the services for the Company.
For purposes of the foregoing, the identification of the Key Employee will be
determined in accordance with Code Section 416(i).

(h) Non-Key Employee. “Non-Key Employee” shall mean any Participant who is not a
Key Employee, including any Participant who is a former Key Employee.

Section 8.3: 60% Test - Special Rules. For purposes of applying the 60% test
described in SECTION 8.2(a), the following special rules shall apply:

(a) Participant Contributions. Benefits derived from both participant
contributions (whether voluntary or mandatory, but not deductible contributions)
and the Company’s contributions shall be considered.

 

-34-



--------------------------------------------------------------------------------

(b) Previous Distributions. In determining the Present Value of Accrued Benefit
or the Aggregate Account of any participant under any plan (or plans that form
the Aggregation Group), such present value or account shall be increased by the
aggregate of distributions made to such participant from such plan (or plans
forming the Aggregation Group) during the five-year period ending on the
Determination Date. For this purpose, “participant” shall include an employee
who is no longer employed by the Company or an Affiliated Company. Despite the
foregoing, any distribution to a participant that is made after the Valuation
Date and before the Determination Date for any plan year shall not be considered
a distribution to the extent it is already included in such participant’s
Present Value of Accrued Benefit or Aggregate Account as of such Valuation Date.

(c) Rollover Contributions. Rollover contributions shall be treated as follows:

(i) The following rules shall apply to related rollovers and plan-to-plan
transfers (ones either not initiated by the participant or made to a plan
maintained by the Company or any Affiliated Company). If the plan provides such
rollover or plan-to-plan transfer, it shall not be counted as a distribution for
purposes of this SECTION 8.3. If the plan receives such rollover or plan-to-plan
transfer, it shall consider such rollover or plan-to-plan transfer as part of
the participant’s Present Value of Accrued Benefit or Aggregate Account,
regardless of the date on which such rollover or plan-to-plan transfer was
received.

(ii) The following rules apply to unrelated rollovers and plan-to-plan transfers
(ones which are both initiated by a participant and made from a plan maintained
by one employer to a plan maintained by another employer). If the plan provides
such rollover or plan-to-plan transfer, it shall always consider such rollover
or plan-to-plan transfer as a distribution for purposes of this SECTION 8.3. If
the plan receives such rollover or plan-to-plan transfer, it shall not consider
such rollover or plan-to-plan transfer as part of the participant’s Present
Value of Accrued Benefit or Aggregate Account if it was accepted after
December 31, 1983.

(d) Change Of Status. The accrued benefit or account of a participant who was
formerly a Key Employee, but who ceased to be a Key Employee in any plan year,
will not be taken into account for such plan year.

(e) No Service For Last Five Years. If any individual has not performed services
for any employer maintaining the plan during the five-year period ending on the
Determination Date, the accrued benefit or account of such individual shall not
be taken into account.

 

-35-



--------------------------------------------------------------------------------

Section 8.4: Minimum Vesting Requirement. As the Plan’s normal vesting schedule
equals or exceeds the top-heavy vesting schedule, the normal vesting schedule
shall continue to apply if the Plan becomes a Top-heavy Plan.

Section 8.5: Minimum Contribution Requirement.

(a) If the Plan is a Top-heavy Plan, then in no event shall the Company’s annual
contribution on behalf of any Non-Key Employee be less than 3% of such
Participant’s Earnings. This minimum contribution shall be made even though,
under the other provisions of the Plan, the Participant would not otherwise be
entitled to a contribution on his or her behalf, or would have received a lesser
contribution for the Plan Year, because of (i) the Participant’s failure to
complete 1,000 Hours of Service, (ii) the Participant’s failure to make
mandatory employee contributions to the Plan, or (iii) the Participant’s
exclusion from the Plan because such Participant’s Earnings is less than the
Plan’s stated amount. Despite the foregoing, no minimum contribution needs to be
made under this Section on behalf of a Participant who was not an Employee on
the last day of the Plan Year.

(b) For Plan Years beginning on or after January 1, 1985, any Company
contribution that is attributable to a salary reduction or similar arrangement
shall be considered for purposes of satisfying the minimum contribution required
by this Section. For Plan Years beginning on or after January 1, 1989, elective
contributions under Code Section 401(k) on behalf of Key Employees are taken
into account in determining the minimum required contribution under Code
Section 416(c)(2), but such contributions on behalf of Non-Key Employees may not
be treated as employer contributions for purposes of the minimum contribution or
benefit requirements of Code Section 416.

(c) If the Company maintains one or more qualified plans in addition to the
Plan, and if the Plan is a Top-heavy Plan, then in accordance with the
applicable Regulations, only one such plan need be designated by the Company to
provide the minimum benefit provided for in this Section. However, if for Plan
Years beginning before January 1, 2000, such multiple plans, including the Plan,
include a Defined Benefit Plan and a Defined Contribution Plan, the 1.0 Rule (as
it may be modified by the top-heavy plan transitional rule under Code
Section 416(h)(3)) shall be in effect if, and only if, the following two
requirements are satisfied:

(i) Minimum Benefit Requirement. The “3%” set forth in this Section shall be
replaced by “4%”.

(ii) The 90% Test. The sum of the Present Value of Accrued Benefits plus the
Aggregate Accounts held for all Key Employees under the plans cannot exceed 90%
of a similar sum determined for all participants.

For purposes of the 1.0 Rule, all references to “1.25” shall be replaced by 1.0,
if either of the above additional requirements is not met.

 

-36-



--------------------------------------------------------------------------------

(d) Despite the foregoing, if (i) the total annual contribution allocated to the
Accounts of each Key Employee is less than 3% of each Key Employee’s Earnings
and (ii) this Plan is not required to be included in an Aggregation Group to
enable a Defined Benefit Plan to meet the requirements of Code Section 401(a)(4)
or 410, then the total minimum annual contribution on behalf of each Non-Key
Employee shall be equal to the largest percentage contribution on behalf of any
Key Employee.

ARTICLE IX

INVESTMENTS

Section 9.1: Investment Of Company Contributions. The Plan is designed to invest
primarily in Stock, and the Trustee is specifically authorized to invest up to
100% of the Trust’s assets in Stock. All purchases of Stock shall be made at
prices that, in the Committee’s judgment, do not exceed the fair market value of
the Stock, determined as required by SECTION 4.11 above. The Trustee may
purchase Stock for cash or on terms, as directed by the Committee. Despite the
foregoing, sufficient liquidity shall be maintained to meet the reasonably
anticipated requirements of the Trust for payment of expenses of administration,
investment and management and for distribution of benefits to Participants and
Beneficiaries. To the extent the Trustee is not directed to acquire Stock, the
Trustee may, subject to the direction of the Committee, invest and reinvest the
Trust’s assets, together with the income therefrom, in assets other than Stock
to the extent consistent with preserving the Plan’s status as an employee stock
ownership plan as defined under Code Section 4975(e)(7).

Section 9.2: Leveraged Stock Authorized.

(a) The Committee shall have the power to direct the Trustee to borrow or raise
money, in such amounts and under such conditions and terms as directed by the
Committee, for the purpose of purchasing or otherwise acquiring Stock. Any such
borrowing may be made from the Company, any shareholder in the Company, or from
any other party. In connection with any such borrowing, and subject to any
applicable margin requirement rule, regulation or statute, the Committee may
direct the Trustee to issue its promissory note on behalf of the Trust. No
person lending money to the Trustee shall be obligated to see to the application
of the money lent or to inquire into the validity, expediency or propriety of
such borrowing. Any such borrowing from the Company, or from any other
“disqualified person” (as defined in Code Section 4975(e)(2)), or any other
“party in interest” (as defined in ERISA Section 3(14)), shall be subject to the
provisions set forth below.

(b) The proceeds of the loan shall be used (within a reasonable period of time
after receipt) only to acquire Stock, to pay any charges or fees incurred in
connection with the stock acquisition or loan, and/or to make payments under any
such loan (including prior loans).

 

-37-



--------------------------------------------------------------------------------

(c) Other than the categories of assets specified in SUBSECTION (d) below, the
loan shall be without recourse against the Plan or Trust. The only Trust assets
which may be used as collateral for the loan shall be the Stock acquired with
the proceeds of the loan or Stock used as collateral on a prior loan that was
repaid with the current outstanding loan.

(d) No person entitled to payment under the loan shall have any recourse, for
any payments due under the loan, against any Plan assets other than the
following categories of assets:

(i) Unallocated Leveraged Stock (whether or not collateralized) acquired with
the proceeds of the loan and held in the Unallocated Stock Account (but only
prior to the release therefrom and allocation to Participants’ Accounts as
provided under this Plan);

(ii) Company contributions (other than contributions of Stock) made to meet
obligations under the loan;

(iii) Earnings attributable to the unallocated Leveraged Stock while held in the
Unallocated Stock Account (including dividends thereon while held in the
Unallocated Stock Account); and

(iv) Earnings attributable to the investment of the Company Contributions made
to meet obligations under the loan.

Recourse against such assets shall be permissible to the extent allowed under
applicable law governing creditor’s remedies, but in no event to an extent
greater than permitted under SUBSECTION (e) below or such other applicable
limitations as may be required in order for such loan transaction to qualify for
the prohibited transaction exemption provided under Code Section 4975(d)(3).

(e) The provisions of this SUBSECTION (e) shall apply in case of a default in
the repayment of the loan:

(i) In the event of a default, the value of Plan assets transferred to the
lender in satisfaction of such loan shall not exceed the amount of the default.

(ii) If the lender is a disqualified person (as defined in Code
Section 4975(e)(2)), a transfer of Plan assets upon default shall be made only
upon and to the extent of the failure of the Plan to meet the payment schedule
of the loan.

(iii) For purposes of this SUBSECTION (e), the making of a guarantee by the
Company shall not be deemed to make the Company a lender; provided, however,
that this provision shall not impose any personal liability on the Trustee.

 

-38-



--------------------------------------------------------------------------------

(f) The terms of the loan must provide that shares of Stock purchased with the
proceeds of the loan shall be placed in the Unallocated Stock Account. The
shares in the Unallocated Stock Account shall be released from the Unallocated
Stock Account (and allocated to the Stock Accounts) as set forth above. Despite
the foregoing, in addition to or in lieu of pledging the acquired Stock as
collateral for the repayment of any loan, the Company may guarantee the
repayment and/or may use Company assets to secure the repayment, and nothing
herein shall require that the repayment of the loan be secured by Stock acquired
with the proceeds thereof.

(g) If the proceeds of a loan are used to acquire Leveraged Stock, the following
items shall be accounted for separately in the books of account of the Plan
until the loan is repaid:

(i) The contributions (other than contributions of Stock) that are made under
the Plan to meet obligations under the loan;

(ii) The earnings attributable to unallocated Leveraged Stock (purchased with
the proceeds of the loan) while held in the Unallocated Stock Account (including
dividends thereon); and

(iii) Earnings attributable to the investment of the contributions made to meet
obligations under the loan.

(h) In the event that there shall be more than one class of Stock, the class or
classes of Leveraged Stock acquired by the Trustee with the proceeds of the
loan, and the relative proportions of the classes of Stock held by the Trustee,
shall comply with any applicable requirements established pursuant to
Regulations under Code Section 4975 so as to insure that the loan and/or the
acquisition of Leveraged Company does not constitute a prohibited transaction
within the meaning of the applicable provisions of the Code and ERISA.

(i) The loan shall be primarily for the benefit of Participants and their
Beneficiaries and shall bear no more than a reasonable rate of interest.

(j) The Committee shall determine, and advise the Trustee with respect to, the
amount of interest charges that are due from time to time by reason of any
variable interest rate (or other similar provision) under any loan used by the
Trustee to acquire Leveraged Stock. The Trustee may rely on the Committee’s
determination and directions with respect to the amount of the interest charges,
and the Trustee shall be released from any and all liability attributable to its
reliance thereon.

(k) Any loan entered into by the Plan to purchase Stock shall be for a definite
term, and shall not be payable upon demand of any person, except where there has
been a default. Any such payment upon default shall be subject to the rules of
SUBSECTION (e) above.

 

-39-



--------------------------------------------------------------------------------

Section 9.3: Certain Nonterminable Provisions. Except as is expressly provided
in the Plan with respect to any distributed Leveraged Stock that is not Freely
Tradeable Stock, no such Leveraged Stock shall be subject to a put, call, or
other option, or buy-sell or similar arrangement while held by and when
distributed from the Plan, whether or not at such time the Plan constitutes an
employee stock ownership plan. The provisions of this Section shall not
terminate notwithstanding that the loan used to acquire such Leveraged Stock
shall be repaid or that the Plan ceases at any time to constitute an employee
stock ownership plan.

Section 9.4: Diversification Of Stock.

(a) Election By Qualified Participant. Despite any other provision of the Plan,
each Participant who is a Qualified Participant may direct the Committee to
distribute 25% of the value of the Participant’s Stock Account balance, reduced
by the amount of assets for which a prior election under this Section has been
made. Such direction must be made within 90 days after the last day of each Plan
Year during the Participant’s Qualified Election Period. Within 90 days after
the close of the last Plan Year in the Participant’s Qualified Election Period,
a Qualified Participant may direct the Committee to distribute 50% of the value
of such account balance, reduced by the amount of assets for which a prior
election under this Section has been made. The Qualified Participant’s direction
(i) shall be provided to the Committee in writing, and (ii) shall be effective
no later than 180 days after the close of the Plan Year to which the direction
applies.

(b) Definitions. For the purposes of this Section, the following definitions
shall apply:

(i) “Qualified Participant” shall mean a Participant who has attained age 55 and
who has completed at least ten years of participation in the Plan.

(ii) “Qualified Election Period” shall mean, with respect to any Participant,
the six Plan Year period beginning with the first Plan Year in which the
Participant first becomes a Qualified Participant.

(c) Timing Of Distributions. At the election of the Qualified Participant, the
Committee shall direct the Trustee to distribute the portion of the
Participant’s account that is covered by the election within 90 days after the
last day of the period during which the election can be made. Such distribution
shall be subject to the put option and right of first refusal requirements set
forth in Article VII. This SUBSECTION (c) shall apply despite any other
provision of the Plan; provided, however, that if any distribution pursuant to
this Section is in excess of $3,500 (or $5,000 for Plan Years beginning after
August 5, 1997), the Participant must consent to such distribution as set forth
in the Plan.

 

-40-



--------------------------------------------------------------------------------

Section 9.5: Voting Of Stock.

(a) Effective January 18, 1991, if the Trustee holds any Stock with voting
rights, the Trustee shall vote such stock as follows:

(i) When notice of a stockholders’ meeting must be mailed to stockholders, the
Committee shall cause to be prepared and delivered to each Participant and
Beneficiary who has Stock allocated to his or her Account, a notice that:

(A) states the full number of shares of Stock allocated to the Participant’s
Account, and

(B) instructs the Trustee as to how the Trustee shall vote the shares at the
meeting or adjournment concerning each such matter.

The Committee shall instruct each Participant and Beneficiary to complete and
return the notice to the Trustee.

(ii) The Trustee shall vote all shares of Company stock allocated to the
Accounts of Participants as instructed in the notice.

(iii) Regarding Stock for which the Trustee has not received a notice that sets
forth a Participant’s or Beneficiary’s instructed votes within five days prior
to such meeting, including all fractional shares of Stock and all shares of
Stock held in the Unallocated Stock Account, the Trustee shall vote such shares
as directed by the Committee.

(b) The Committee shall in no event make any recommendation to any Participant
regarding the exercise of the Participant’s voting rights or any other rights
under the provisions of this Section, nor shall the Committee make any
recommendation as to whether any such rights should or should not be exercised
by the Participant.

(c) All rights (other than voting rights) of Stock, such as tender rights, held
in the Trust shall be exercised in the same manner and to the same extent as
provided above with respect to the voting rights of the Stock.

 

-41-



--------------------------------------------------------------------------------

ARTICLE X

THE COMMITTEE

Section 10.1: Members.

(a) The Committee shall consist of one or more members as determined by the
Board of Directors. Its members shall serve at the pleasure of the Board of
Directors. A person so appointed shall become a member by filing a written
notice of acceptance with the Board of Directors. A member of the Committee may
resign by delivering a written notice of resignation to the Board of Directors.
The Board of Directors may remove any member of the Committee by delivering a
written notice of such removal to him or her. A resignation or removal shall be
effective on the date specified in such notice or resolution. The Trustee shall
be promptly notified by the Board of Directors of any change in the membership
of the Committee, and shall be supplied with specimen signatures of each
Committee member.

(b) Vacancies in the membership of the Committee shall be filled promptly by the
Board of Directors. If the Company is not in existence when a vacancy in the
Committee membership arises, such vacancy shall be filled as follows, in the
indicated order of priority:

 

1st:

   The remaining member(s) of the Committee shall appoint new member(s) to fill
all vacancies.

2nd:

   A majority of the adults then entitled to benefits from the Plan shall
appoint new member(s) to fill all such appointment, then his or her spouse, if
any, shall act for him or her. If there is no such spouse, then such adult’s
guardian or conservator shall act for him or her.

3rd:

   If vacancies on the Committee are not filled pursuant to the foregoing, then
a court of competent jurisdiction shall fill such vacancies. The Trust shall pay
the expenses incurred in connection with such court appointment.

Section 10.2: Committee Action.

(a) The Committee shall choose a Secretary and an Assistant Secretary (either of
whom is referred to below as the “Secretary”) who shall keep minutes of the
Committee’s proceedings and all records and documents pertaining to the
Committee’s administration of the Plan. Any action of the Committee shall be
taken pursuant to the vote of a majority, or pursuant to the written consent of
a majority, of its members. A quorum of the Committee shall consist of two
members. The Secretary may sign any certificate or other document on behalf of
the Committee. The Trustee and all other persons dealing with the Committee may
conclusively rely upon any certificate or other document that is signed by the
Secretary and that purports to have been duly authorized by the Committee.

 

-42-



--------------------------------------------------------------------------------

(b) A member of the Committee shall not vote or act upon any matter that relates
solely to himself or herself as a Participant. If a matter arises affecting one
member of the Committee as a Participant and the other members of the Committee
are unable to agree on the disposition of such matter, the Board of Directors
shall appoint a substitute member of the Committee in the place and stead of the
affected member, for the sole purpose of passing upon and deciding that
particular matter. If the Company is not in existence then, such substitute
member of the Committee shall be appointed in the manner provided for in this
Article when there is a vacancy in the Committee’s membership.

Section 10.3: Rights And Duties.

(a) Except as otherwise set forth in SUBSECTIONS (b), (c) and (d) below, all
fiduciary responsibility respecting the management or administration of the Plan
and its assets are vested in the Committee, and the Committee shall be the Named
Fiduciary with respect to the Plan’s assets, and the administrator of the Plan
as defined in Section 3(16)(A) of ERISA.

(b) The Trustee shall (i) have custody of the Plan’s assets, (ii) have the
powers designated in the trust document, and (iii) be the Named Fiduciary with
respect to the custody of the Plan’s assets.

(c) The Committee may designate one or more Investment Managers (including the
Trustee, if the Trustee is authorized to be an Investment Manager) to manage the
investment of the Plan’s assets, and such Investment Manager(s) shall be the
Named Fiduciary with respect to the management and investment of the Plan’s
assets.

(d) The Committee may designate one or more persons or entities to carry out any
of its functions under the Plan, other than those of managing and controlling
the Plan’s assets, which may only be done pursuant to SUBSECTIONS (b) or
(c) immediately above.

(e) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, and shall be charged with the
general administration of the Plan, except to the extent that powers are
retained by the Company. The Committee shall have the discretion and authority
to interpret the Plan. The Committee’s powers shall include (without limitation)
the power:

(i) to determine all questions relating to the eligibility of Employees to
participate in the Plan;

 

-43-



--------------------------------------------------------------------------------

(ii) to determine, compute and certify to the Trustee the amount and kind of
benefits payable to the Participants and their Beneficiaries;

(iii) to authorize all disbursements by the Trustee from the Trust;

(iv) to direct the Trustee with respect to all investments of the principal or
income of the Trust and with respect to other matters concerning the Trust’s
assets;

(v) to maintain all the necessary records for the administration of the Plan,
other than those maintained by the Trustee; and

(vi) to adopt, amend and interpret rules for the regulation of the Plan that are
not inconsistent with its terms and the applicable law and Regulations.

(f) Members of the Committee and other Fiduciaries shall discharge their duties
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in a like capacity and familiar with
such matters, would use in the conduct of an enterprise of a like character and
with like aims. Subject to any right of Participants to direct how their
Accounts will be invested and other provisions of the Plan, the Committee shall
diversify the Plan’s investments so as to minimize the risk of large losses,
unless, under the circumstances, it is clearly prudent not to do so, or unless
the Plan specifically provides for the acquisition and holding of qualifying
employer real property or securities, as defined in Sections 407(d)(4) and
(5) of ERISA.

(g) A member of the Committee or other Fiduciary shall be liable for a breach of
fiduciary responsibility of another member or another Fiduciary only if:

(i) such member or Fiduciary participates knowingly in, or knowingly undertakes
to conceal, an act or omission of such other member or Fiduciary, knowing that
such act or omission is a breach;

(ii) such member or Fiduciary has enabled such other member or Fiduciary to
commit a breach by virtue of his or her failure to comply with the duty of care
set forth above in the administration of such member’s or Fiduciary’s own
responsibilities as a Fiduciary; or

(iii) such member or Fiduciary has knowledge of a breach by such other member or
Fiduciary, unless such member or Fiduciary makes reasonable efforts under the
circumstances to remedy such breach.

Section 10.4: Information. To enable the Committee to perform its functions, the
Company shall supply complete and timely information to the Committee on all
matters relating to the compensation of all Participants, their employment,
their retirement,

 

-44-



--------------------------------------------------------------------------------

death, or the cause for termination of employment, and such other pertinent
information as the Committee may require. The Committee shall advise the Trustee
of such of the foregoing information as may be pertinent to the Trustee’s
administration of the Trust.

Section 10.5: Compensation, Indemnity And Liability.

(a) The members of the Committee shall serve without compensation for their
services. No member of the Committee or other Fiduciary need be bonded, except
as required by federal or state law or regulation. The Committee is authorized
to employ such legal counsel or other persons as it may deem advisable to assist
it in the performance of its duties under the Plan.

(b) The Company shall indemnify and hold each member of the Committee harmless
against any and all expenses and liabilities arising out of membership on the
Committee, excepting only expenses and liabilities arising out of such member’s
own willful misconduct or gross negligence.

Section 10.6: Administrative Expenses Of The Plan. All expenses of administering
the Plan shall by paid by the Trustee and shall be a charge against the trust
estate, except to the extent that such expenses may be paid by the Company. The
expense of maintaining errors and omissions liability insurance, if any,
covering members of the Committee, the Trustee, or any other Fiduciary shall be
paid by the Company.

ARTICLE XI

AMENDMENT AND TERMINATION

Section 11.1: Amendments. The Company, through its Board of Directors, may amend
the Plan from time to time, and may amend or cancel any such amendment. Each
amendment must be set forth in a document that is signed by the Company, and the
Plan shall be deemed to have been amended in the manner and at the time set
forth in such document, and all Participants shall be bound by it. Despite the
foregoing, any such amendment shall be subject to the following provisions:

(a) No amendment shall be effective that attempts to cause any asset of the Plan
to be used for, or diverted to, purposes other than for the exclusive benefit of
the Participants or their Beneficiaries, except for such changes, if any, that
are required to permit the Plan to meet the applicable requirements of the Code,
or as may be made to assure the deductibility for tax purposes of any
contribution by the Company.

 

-45-



--------------------------------------------------------------------------------

(b) No amendment shall have any retroactive effect that would deprive any
Participant of any benefit already vested, nor shall the vesting provisions of
the Plan be amended, unless each Participant with at least three Years of
Service is permitted to elect to continue to have the prior vesting provisions
apply to him or her, except for such changes, if any, that are required to
permit the Plan to meet applicable requirements of the Code, or as may be made
to assure the deductibility for tax purposes of any contribution by the Company.
Any such election must be made during the period beginning with the date the
amendment is adopted and ending 60 days after the latest of:

(i) the date the amendment is adopted;

(ii) the date the amendment becomes effective; or

(iii) the date on which the Participant receives written notice of the amendment
from the Company or the Committee.

(c) No amendment shall create or effect any discrimination in favor of
Participants who are highly compensated Employees.

(d) No amendment shall increase the duties or liabilities of the Trustee without
the Trustee’s written consent.

(e) No amendment shall decrease any Participant’s account balance or eliminate
an optional form of distribution.

Section 11.2: Discontinuance Of Plan.

(a) The Company expects that the Plan and the contributions under it will be
continued indefinitely, and the Trust is irrevocable. However, continuance of
the Plan is not assumed as a contractual obligation of the Company, and the
Company, through their respective boards of directors, reserve the right to
reduce, temporarily suspend, or discontinue contributions under the Plan if, and
to the extent, permitted under ERISA or the Code. Upon a complete discontinuance
of contributions, the interest of each Participant in each of his or her
Accounts shall become 100% vested, if it is not already fully vested. In
addition, upon a partial termination (within the meaning of Code
Section 411(d)(3)), the interest of each affected Participant in each of his or
her Accounts shall become 100% vested, if it is not already fully vested.

(b) The Company, through its Board of Directors, may terminate the Plan at any
time upon delivering a written notice to the Trustee. Upon the Plan’s
termination, the interest of each Participant in each of his or her Accounts
shall become 100% vested, if it is not already fully vested. Then the Trustee,
at the direction of the Committee, shall, as is necessary, liquidate the Stock
in the Unallocated Stock Account and use the net proceeds of such liquidation to
pay any loan or installment obligation that was incurred to purchase Leveraged
Stock. The net proceeds in excess of the amount used to repay such loan shall be
allocated to the Participants’

 

46



--------------------------------------------------------------------------------

Cash Accounts as set forth in Section 4.5(a)(i). The Trustee, at the direction
of the Committee, shall also liquidate the Trust’s assets other than Stock and
allocate the net proceeds of such liquidated assets to the Participants’ Cash
Accounts, as set forth in Section 4.5(a)(i).

(c) The Plan shall automatically terminate upon the happening of any of the
following events:

(i) adjudication of the Company as a bankrupt;

(ii) general assignment by the Company to or for the benefit of creditors; or

(iii) dissolution of the business of the Company,

provided, however, that the Plan may be continued by any successor business
organization or any business organization into which the Company is merged or
consolidated that employs some or all of the Participants, if such business
organization agrees with the Trustee in writing to accept the obligations of the
Plan and to continue it in full force and effect in accordance with
Section 13.10.

Section 11.3: Failure To Contribute. The Company’s failure to contribute to the
Trust for any Plan Year shall not, of itself, be a discontinuance of
contributions to the Plan.

ARTICLE XII

CLAIMS PROCEDURE

Section 12.1: Presentation Of Claim. Any Participant or Beneficiary of a
deceased Participant or duly authorized representative of either (such
Participant or Beneficiary or duly authorized representative being referred to
below as a “Claimant”) may deliver to the Committee a written claim for a
determination with respect to the amounts (i) credited to (or deducted from)
such Claimant’s Accounts, or (ii) distributable to such Claimant from the Plan.
If such a claim relates to the contents of a notice received by the Claimant,
the claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the benefit determination
desired by the Claimant.

Section 12.2: Notification Of Decision. The Committee shall consider a
Claimant’s claim within a reasonable time, but not later than 90 days after
receipt of the claim by the Plan, unless the Committee determines that special
circumstances require an extension

 

-47-



--------------------------------------------------------------------------------

of time for processing the claim. If the Committee determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of such
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. Once the benefit determination is made in
accordance with the foregoing, the Committee shall notify the Claimant in
writing:

(a) that the Claimant’s requested benefit determination has been made, and that
the claim has been allowed in full; or

(b) that the Committee has reached a conclusion adverse, in whole or in part, to
the Claimant’s requested benefit determination. The Committee’s notice of
adverse benefit determination must be written in a manner calculated to be
understood by the Claimant, and it must contain:

(i) the specific reason(s) for the adverse benefit determination;

(ii) reference to the specific provisions of the Plan upon which such adverse
benefit determination was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) a description of the Plan’s claim review procedures set forth in
Section 12.3 and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

Section 12.3: Review Of A Denied Claim. Within 60 days after receiving a notice
from the Committee of an adverse benefit determination, a Claimant may file with
the Board of Directors a written request for a review of such adverse
determination. Thereafter, but not later than 30 days after the review procedure
began, the Claimant:

(a) may submit written comments, documents, records, and other information
relating to the claim for benefits;

(b) shall be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits; and/or

(c) may request a hearing, which the Board of Directors, in its discretion, may
grant.

 

-48-



--------------------------------------------------------------------------------

The Board of Directors shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

Section 12.4: Decision On Review. The Board of Directors shall render its
decision on review within a reasonable time, and not later than 60 days after
the receipt of the Claimant’s review request, unless a hearing is held or other
special circumstances require additional time, in which case the Board of
Directors’ decision must be rendered within 120 days after the receipt of the
Claimant’s review request. If the Board of Directors determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Board of
Directors expects to render the benefit determination on review. The Board of
Directors’ decision must be written in a manner calculated to be understood by
the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) reference to the specific Plan provisions upon which the decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits;

(d) a statement of the Claimant’s right to bring an action under ERISA
Section 502(a) concerning an adverse benefit determination; and

(e) such other matters as the Board of Directors deems relevant.

For purposes of this Article, a document, record, or other information shall be
considered “relevant” to a Claimant’s claim if such document, record, or other
information was relied upon in making the benefit determination; was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or demonstrates compliance with the
administrative processes and safeguards required under ERISA in making the
benefit determination.

 

-49-



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

Section 13.1: Contributions Not Recoverable. Subject to the next two sentences,
it shall be impossible for any part of the Trust’s principal or income to be
used for, or diverted to, purposes other than the exclusive benefit of the
Participants or their Beneficiaries. Despite any other provision of the Plan,
the Company shall be entitled to recover (within one year of the specified
event):

(a) any contribution made to the Trust if (i) the Commissioner of Internal
Revenue, or his delegate, determines that the Plan and the Trust do not meet the
applicable requirements of the Code upon their initial qualification, with the
result that the Trust is not exempt from federal income tax, (ii) such
contribution was conditioned on such initial qualification of the Plan and
Trust, (iii) the application for determination of such initial qualification was
made within the time prescribed by law for filing the Company’s tax return for
the taxable year in which the Plan and Trust was adopted, or such later date as
the Secretary of the Treasury may prescribe, and (iv) such contribution is
returned to the Company within one year after the date the initial qualification
is denied;

(b) any contribution by the Company that was made by a mistake of fact, provided
that such a contribution is returned to the Company within one year of the
contribution;

(c) any contribution by the Company (or any portion of it) that was disallowed
by the Internal Revenue Service as a deduction, provided that such contribution
(or such portion of it), to the extent disallowed, is returned to the Company
within one year of the disallowance of the deduction; and

(d) upon termination of the Plan, any assets held in a suspense account pursuant
to SECTION 4.13(c)(iii).

SUBSECTIONS (b) and (c) above shall be operative only if, and to the extent,
expressly authorized by the applicable Regulations, or a Revenue Ruling, Revenue
Procedure, or other official promulgation of the Internal Revenue Service.

Section 13.2: Limitation On Participants’ Rights. Participation in the Plan and
Trust shall not give any Employee the right to be retained in the Company’s
employ or any right or interest in the Trust other than as provided in the Plan.
The Company reserves the right to dismiss any Employee without any liability for
any claim against the Trust (except to the extent provided in the Plan) or
against the Company. All benefits payable under the Plan shall be provided
solely from the assets of the Trust.

 

-50-



--------------------------------------------------------------------------------

Section 13.3: Receipt Or Release. Any payment to any Participant or Beneficiary
pursuant to the Plan shall, to the extent of it, be in full satisfaction of all
claims against the Trustee, the Committee, the Board of Directors, and the
Company, and the Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to sign a receipt and release to such
effect.

Section 13.4: Nonassignability.

(a) None of the benefits, payments, proceeds or claims of any Participant or
Beneficiary shall be subject to any claim of any creditor and, in particular,
they shall not be subject to attachment or garnishment or other legal process by
any creditor. In addition, no Participant or Beneficiary shall have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds that he or she may expect to receive, contingently or
otherwise, under the Plan.

(b) Any restriction or prohibition against the assignment or alienation of
benefits under the Plan shall not apply to (i) a “qualified domestic relations
order” (“QDRO”), as that term is defined in Code Section 414(p), or (ii) a
benefit reduction or offset in accordance with Code Section 401(a)(13)(C). To
the extent provided in any QDRO, a former spouse of a Participant shall be
treated as the spouse or surviving spouse of such Participant for all purposes
under the Plan. Notwithstanding any other provision in this Plan, a lump sum
distribution may be made to an alternate payee under a QDRO at any time after
the Committee has determined that such QDRO satisfies the requirements of Code
Section 414(p) and Section 206(d) of ERISA, and regardless of whether or not the
Participant who is a party to such QDRO is then eligible to receive a
distribution under the Plan.

Section 13.5: Governing Law. The Plan and the Trust shall be construed,
administered, and governed in all respects under and by applicable federal law
and, if they are not inconsistent with federal law, the laws of the State of
California. If any provision is susceptible to more than one interpretation, the
controlling interpretation shall be the one that is consistent with the Plan
being a qualified plan under Code Section 401. If any provision of the Plan is
held by a court of competent jurisdiction to be invalid or unenforceable, the
other provisions shall continue to be fully effective.

Section 13.6: Headings. Headings and subheadings in the Plan are inserted for
convenience of reference only, and they are not to be considered in construing
the provisions of the Plan.

Section 13.7: Counterparts. This Agreement may be signed in counterparts, each
of which shall be deemed an original, and all such counterparts shall constitute
but one and the same document, which may be sufficiently evidenced by any one
counterpart.

 

-51-



--------------------------------------------------------------------------------

Section 13.8: Successors And Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties to it, and their successors and assigns.

Section 13.9: Gender And Number. As used in the Plan, the masculine, feminine
and neuter gender, and the singular and plural number, each include the
other(s), unless the context indicates otherwise.

Section 13.10: Merger, Consolidation Or Transfer Of Plan Assets. The Plan shall
not be merged or consolidated with, nor shall its assets or liabilities be
transferred to, any other plan (the “new plan”) unless each Participant would
receive in such new plan a benefit immediately after such merger, consolidation
or transfer, if such new plan were then terminated, that is equal to, or greater
than, the benefit he or she would have been entitled to receive immediately
before such merger, consolidation or transfer, if the Plan had been terminated
then.

Section 13.11: Joinder Of Parties. In any action or other judicial proceeding
affecting the Plan, it shall be necessary to join as parties only the Trustee,
the Committee and the Company, and no Participant or other person having an
interest in the Plan shall be entitled to any notice or service of process.

Section 13.12: The Trust. This Plan and the Trust are both part of and
constitute a single integrated employee benefit plan and trust and shall be
construed together.

Section 13.13: Participation By Affiliated Companies. Upon the written consent
of the Board of Directors, any Affiliated Company may adopt the Plan. Any
Affiliated Company that executes the Signature Page of the Plan shall, without
the need for any further act, be deemed to have adopted the Plan with the
consent of the Board of Directors.

Section 13.14: Special Requirements For USERRA.

(a) Despite any other provision of the Plan, an Employee re-employed under
Chapter 43 of Title 38, United States Code (“USERRA”) shall not incur a Break in
Service by reason of such Employee’s period of Qualified Military Service.

 

-52-



--------------------------------------------------------------------------------

(b) Each period of Qualified Military Service served by an Employee shall, upon
reemployment under USERRA with the Company, constitute service with the Company
for the purpose of determining the nonforfeitability of the Employee’s accrued
benefits under the Plan and for the purpose of determining the accrual of
benefits under the Plan.

(c) An Employee re-employed under USERRA shall be entitled to accrued benefits
that are contingent on the making of, or derived from, employee contributions or
elective deferrals only to the extent the Employee makes payment to the Plan
with respect to such contributions or deferrals. No such payment may exceed the
amount the Employee would have been permitted or required to contribute had the
Employee remained continuously employed by the Company throughout the period of
Qualified Military Service. Any payment to the Plan shall be made during the
period beginning on the date of reemployment and whose duration is three times
the period of the Qualified Military Service (but not greater than five years).

(d) For purposes of this Section, “Qualified Military Service” shall mean any
service in the uniformed services (as defined in USERRA) by any Employee if such
Employee is entitled to reemployment rights under USERRA with respect to such
service.

*     *     *     *     *     *     *     *     *

[Signature Page Follows]

 

-53-



--------------------------------------------------------------------------------

Signature Page

The Company has signed the Plan on the date indicated below, to be effective as
of the Effective Date.

“Company”

Dated: ___________, 2001

CATHAY BANCORP, INC. By        Its ___________________________________

Dated: ___________, 2001

CATHAY BANK By        Its ___________________________________

 

-54-